Exhibit 10.1
EXECUTION VERSION
LOAN AND SUBORDINATED DEBENTURE
PURCHASE AGREEMENT
BETWEEN
JPMORGAN CHASE BANK, N.A.
AND
GATEWAY FINANCIAL HOLDINGS, INC.
Dated as of May 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
 
 
        ARTICLE I THE LOAN AND THE NOTES     2  
1.1
 
Certain Definitions
    2  
1.2
 
The Loans
    5  
1.3
 
The Notes
    6  
1.4
 
General Payment Provisions
    6  
1.5
 
Certain Matters Regarding Eurodollar Advances; Capital Adequacy
    9  
1.6
 
Determination of Interest Rate on Advances; Renewals and Conversions
    11  
1.7
 
Collateral
    12  
1.8
 
Expenses
    12  
1.9
 
The Closing
    12  
 
 
 
        ARTICLE II CONDITIONS     13  
2.1
 
Closing Deliveries and Payments
    13  
2.2
 
Other Conditions of Borrowing
    14  
 
 
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES     15  
3.1
 
Organization and Status
    15  
3.2
 
Financial Statements
    16  
3.3
 
Enforceability
    16  
3.4
 
Litigation
    16  
3.5
 
Title and Rights
    16  
3.6
 
Regulation U; Business Purpose
    16  
3.7
 
Capital Stock of the Borrower’s Subsidiaries
    17  
3.8
 
Regulatory Enforcement Actions
    17  
3.9
 
Reserve for Possible Loan and Lease Losses
    17  
3.10
 
No Liens
    17  
3.11
 
Compliance
    17  
3.12
 
Restrictions on the Borrower
    18  
3.13
 
No Claims Against the Bank
    18  
3.14
 
Statements by Others
    18  
3.15
 
Continuing Representations
    18  
3.16
 
Environment
    18  
3.17
 
Solvency
    18  
3.18
 
No Misstatement
    19  
 
 
 
        ARTICLE IV COVENANTS     19  
4.1
 
Negative Covenants
    19  
4.2
 
Affirmative Covenants
    23  
 
 
 
        ARTICLE V EVENTS OF DEFAULT; DEFAULT; RIGHTS UPON DEFAULT     29  
5.1
 
Events of Default
    29  
5.2
 
Remedies of the Lender
    31  
5.3
 
Protective Advances
    32  

 



--------------------------------------------------------------------------------



 



             
5.4
 
Other Remedies
    32  
5.5
 
No Lender Liability
    32  
5.6
 
Lender’s Fees and Expenses
    32  
5.7
 
Limitation of Remedies with Respect to the Subordinated Debt
    32  
 
 
 
        ARTICLE VI MISCELLANEOUS     33  
6.1
 
Waiver By the Lender
    33  
6.2
 
Entire Agreement and Modifications of Agreement
    33  
6.3
 
Notices
    34  
6.4
 
Facsimile; Counterparts
    34  
6.5
 
Assignment and Participation
    35  
6.6
 
Successors and Assigns
    35  
6.7
 
Governing Law; Venue
    36  
6.8
 
Severability
    36  
6.9
 
Survival of Representations and Warranties
    37  
6.10
 
Extensions and Renewals
    37  
6.11
 
Release; Indemnification
    37  
6.12
 
Certain UCC and Accounting Terms; Interpretations
    37  
6.13
 
Additional Actions
    38  
6.14
 
Revival of Liabilities
    38  
6.15
 
Change of Control
    38  
6.16
 
Brokerage Commissions
    39  
6.17
 
Publicity
    39  
6.18
 
No Third Party Beneficiary
    39  
6.19
 
Captions
    39  
6.20
 
Knowledge; Discretion
    39  

SCHEDULES:
Schedule 3.1 — Subsidiaries
Schedule 3.5 — Title and Rights
Schedule 3.9 — Reserve for Possible Loan and Lease Losses
Schedule 3.10 — No Liens
Schedule 4.1 — Permitted Debt
EXHIBITS:
Exhibit A — Term Promissory Note
Exhibit B — Senior Revolving Promissory Note
Exhibit C — Subordinated Debenture
Exhibit D — Confirmation
Exhibit E — Form of Pledge and Security Agreement
Exhibit F — Opinion of Borrower’s Counsel
Exhibit G — Quarterly Compliance Certificate

 



--------------------------------------------------------------------------------



 



LOAN AND SUBORDINATED DEBENTURE
PURCHASE AGREEMENT
     This LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT (the “Agreement”),
dated as of this 30th day of May, 2008, is entered into between JPMORGAN CHASE
BANK, N.A., a national banking association having a place of business at 10
South Dearborn Street, Chicago, Illinois 60603 (the “Lender”), and GATEWAY
FINANCIAL HOLDINGS, INC., a North Carolina corporation, having its principal
place of business at 1580 Laskin Road, Virginia Beach, Virginia 23451 (the
“Borrower”).
RECITALS:
     A. The Borrower is a bank holding company that owns 100% of the outstanding
capital stock of Gateway Bank & Trust Co., a North Carolina banking corporation
with its main banking premises located at 1145 North Road Street, Elizabeth
City, North Carolina 27909 (the “Bank”). The outstanding capital stock of the
Bank may be referred to as the “Bank Shares.”
     B. The Lender and the Borrower have entered into that certain Credit
Agreement, dated as of May 31, 2007 (the “2007 Loan Agreement”), pursuant to
which the Lender provides the Borrower a revolving line of credit in the maximum
principal amount of Twenty Million Dollars ($20,000,000) (the “Senior Revolving
Loan”).
     C. The parties hereto desire to restate the Senior Revolving Loan
contemplated by the 2007 Loan Agreement in accordance with the terms
contemplated herein and, in addition, to provide for the extension of two
additional credit facilities.
     D. This Agreement contemplates that the Lender will provide the Borrower
with three (3) credit facilities in the aggregate principal amount of Forty
Million Five Hundred Thousand Dollars ($40,500,000) consisting of (a) a term
loan in the principal amount of Five Hundred Thousand Dollars ($500,000) (the
“Term Loan”); (b) the Senior Revolving Loan; and (c) a subordinated debt
facility in the aggregate principal amount of Twenty Million Dollars
($20,000,000) (the “Subordinated Debt”). The Term Loan and the Senior Revolving
Loan may be referred to together as the “Senior Loans,” and the Senior Loans and
the Subordinated Debt may be referred to collectively as the “Loans.” The
proceeds from the Term Loan shall be used for general capital needs. The
proceeds from the Senior Revolving Loan shall be used for general corporate
purposes. The proceeds from the Subordinated Debt shall be used for general
capital needs. In addition, the Subordinated Debt is intended to qualify as Tier
2 capital under applicable rules and regulations promulgated by the Board of
Governors of the Federal Reserve System (the “FRB”).
     E. The Lender is willing to lend to the Borrower up to an aggregate
principal amount of Forty Million Five Hundred Thousand Dollars ($40,500,000)
under the Loans in accordance with the terms, subject to the conditions and in
reliance on the representations, warranties and covenants set forth herein and
in the other documents and instruments entered into or delivered in connection
with or relating to the Loans (collectively, including this Agreement, the “Loan
Documents”).

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT:
ARTICLE I
THE LOAN AND THE NOTES
     1.1 Certain Definitions. As used in this Agreement, the following terms
shall have the following definitions.
          (a) “Advance” shall mean any advance made with respect to the Loans
and shall include the initial Advances made at Closing (as defined below), other
new Advances and Advances that result from the conversion or renewal of previous
Advances.
          (b) “Affiliate(s)” shall mean, with respect to any Person, such
Person’s immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with, said Person, and their respective
Affiliates, members, shareholders, directors, officers, employees, agents and
representatives.
          (c) “Business Day” shall mean (i) for all purposes other than as
covered by clause (ii) hereof, any day, other than Saturday, Sunday, a day that
is a legal holiday under the laws of the State of Illinois or any other day on
which banking institutions located in Illinois are authorized or required by law
or other governmental action to close; and (ii) with respect to determinations
in connection with, and payments of principal and interest in Eurodollar
Advances, any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in U.S. dollar-denominated deposits
in the London Interbank Eurodollar Market.
          (d) “Early Termination Date” means the date, pursuant to Section 5.7
of this Agreement, upon which, whether by notice or by right hereunder, the
Lender’s obligation to make Advances under the Subordinated Debt is terminated.
          (e) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
          (f) “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          (g) “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
failure with respect to any Plan to meet the minimum funding standard (as
defined in Section 412 of the Code or Section 302 of ERISA),

2



--------------------------------------------------------------------------------



 



whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the Pension Benefit Guaranty Corporation (“PBGC”) or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          (h) “Eurodollar Advance” shall mean an Advance that bears interest
based on the LIBOR Rate.
          (i) “Eurodollar Reserve Requirement” shall mean the maximum reserve
requirement percentage (expressed as a decimal) as specified in Regulation D of
the FRB that the Lender determines would be applicable on the first day of any
Interest Period in respect of any Eurodollar Advance, but subject to any
amendments to such reserve requirement by the FRB, and taking into account any
transitional adjustments thereto becoming effective during such Interest Period.
Eurodollar Advances shall be deemed to be Eurocurrency liabilities as defined in
Regulation D without benefit of or credit for prorations, exemptions or offsets
under Regulation D.
          (j) “Interest Period” shall mean a period of 90 days, plus or minus
one or two days, with respect to a Eurodollar Advance; provided that no Interest
Period shall extend beyond the Maturity Date (as defined below) for any Loan or
such earlier date on which amounts outstanding under any such Loan shall become
due and payable on account of acceleration by the Lender in accordance with the
terms of this Agreement.
          (k) “LIBOR Rate” means, with respect to each Interest Period, a rate
per annum (rounded upward, if necessary, to the nearest 1/16 of 1%) determined
pursuant to the following formula:

          LIBOR Rate   =   Quoted Rate                   1-Eurodollar Reserve
Requirement

          (l) “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          (m) “Person” shall mean an individual, a corporation (whether or not
for profit), a partnership, a limited liability company, a joint venture, an
association, a trust, an unincorporated organization, a government or any
department or agency thereof (including a Governmental Agency, as defined below)
or any other entity or organization.
          (n) “Plan” means any employee pension benefit plan (other than a
Multiemployer

3



--------------------------------------------------------------------------------



 



Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
          (o) “Prime Rate” shall mean the rate of interest (expressed as a
percentage per annum) most recently announced or published publicly from time to
time by the Lender as its prime rate or base rate of interest, which is not
necessarily the lowest or most favorable rate of interest charged by the Lender
on commercial loans at any one time. The rate of interest shall change
automatically and immediately as and when the prime rate or base rate shall
change, without notice to the Borrower, and any notice to which it may be
entitled is hereby waived, and any such change in the Lender’s prime rate or
base rate shall not affect any of the terms and conditions of any of the Notes
(as defined below) or this Agreement, all of which shall remain in full force
and effect.
          (p) “Prime Rate Advance” shall mean an Advance that bears interest
based on the Prime Rate.
          (q) “Quoted Rate” shall mean, with respect to each Interest Period,
the average of the rates per annum quoted to the Lender in accordance with
Lender’s normal practice in the London Interbank Eurodollar Market for U.S.
Dollar deposits with prime banks as such average appears on Reuters Screen
LIBOR01 Page or any successor thereto, at approximately 11:00 a.m., London time,
two (2) Business Days before the first day of any Interest Period for a period
of time equal to 90 days.
          (r) “Subordinated Debt Termination Date” means the earliest to occur
of (i) May 30, 2015 or (ii) the Early Termination Date.
          (s) “Subsidiary” means the Bank and any other corporation or other
entity of which any of the following is directly or indirectly owned by the
Borrower: shares, interests, participations or other equivalents (however
designated) of capital stock of a corporation, any and all equivalent ownership
interests in a Person that is not a corporation, and any and all warrants,
options or other rights to purchase any of the foregoing.
          (t) “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          (u) “TP Indentures” means collectively (i) that certain indenture
dated as of August 1, 2003 between the Borrower and U.S. Bank National
Association, as trustee, as amended, restated, supplemented or modified from
time to time; (ii) that certain indenture dated as of June 17, 2004 between the
Borrower and Wilmington Trust Company, as trustee, as

4



--------------------------------------------------------------------------------



 



amended, restated, supplemented or modified from time to time; (iii) that
certain indenture dated as of May 31, 2006 between the Borrower and Wilmington
Trust Company, as trustee, as amended, restated, supplemented or modified from
time to time; and (iv) that certain indenture dated as of May 31, 2007 between
the Borrower and Wilmington Trust Company, as trustee, as amended, restated,
supplemented or modified from time to time.
          (v) “TP Junior Subordinated Debentures” means the floating rate junior
subordinated deferrable interest debentures issued by the Borrower pursuant to
the TP Indentures.
     1.2 The Loans. The Lender agrees to extend to the Borrower the following
credit facilities in the aggregate principal amount of Forty Million Five
Hundred Thousand Dollars ($40,500,000):
          (a) The Term Loan. The Lender agrees to extend the Term Loan to the
Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Term Note (as defined below) and the other Loan
Documents. An initial Advance under the Term Loan shall be made on the Closing
Date (as defined below) and, thereafter, any such Advance may be converted or
renewed from time to time in accordance with the terms and subject to the
conditions set forth in this Agreement. Subject to Section 1.5 and Section 1.6
any Advance under the Term Loan shall be treated as a Eurodollar Advance and
shall bear interest per annum at a rate equal to the LIBOR Rate plus one and
one-half percent (11/2%) (i.e., one hundred and fifty basis points).
The unpaid principal balance plus all accrued but unpaid interest on the Term
Loan shall be due and payable on May 30, 2015 (the “Term Loan Maturity Date”),
or such earlier date on which such amount shall become due and payable on
account of acceleration by the Lender in accordance with the terms of the Term
Note and this Agreement.
          (b) The Senior Revolving Loan. The Lender agrees to extend the Senior
Revolving Loan to the Borrower in accordance with the terms of, and subject to
the conditions set forth in, this Agreement, the Senior Revolving Note (as
defined below) and the other Loan Documents. The Borrower may request Advances
under the Senior Revolving Loan from time to time for advance under the Senior
Revolving Loan, but which shall not exceed, in the aggregate principal amount at
any time outstanding, $20,000,000. Any such Advance may be converted or renewed
from time to time in accordance with the terms and subject to the conditions set
forth in this Agreement. Subject to Section 1.5 and Section 1.6, any Advance
under the Senior Revolving Loan shall be treated as a Eurodollar Advance and
shall bear interest per annum at a rate equal to the LIBOR Rate plus one and
one-fourth percent (11/4%) (i.e., one hundred and twenty-five basis points).
The unpaid principal balance plus all accrued but unpaid interest on the Senior
Revolving Loan shall be due and payable on May 30, 2010, or such later date
through which the Senior Revolving Loan may be extended or renewed (the “Senior
Revolving Loan Maturity Date”), or such earlier date on which such amount shall
become due and payable on account of acceleration by the Lender in accordance
with the terms of the Senior Revolving Note and this Agreement.

5



--------------------------------------------------------------------------------



 



          (c) The Subordinated Debt. The Lender agrees to extend the
Subordinated Debt to the Borrower in accordance with the terms of, and subject
to the conditions set forth in, this Agreement, the Subordinated Debenture (as
defined below) and the other Loan Documents. An initial Advance in an amount
equal to the entire principal amount of the Subordinated Debt shall be borrowed
on the Closing Date and, thereafter, any such Advance may be converted or
renewed from time to time in accordance with the terms and subject to the
conditions set forth in this Agreement. Subject to Section 1.5 and Section 1.6,
any Advance under the Subordinated Debt shall be treated as a Eurodollar Advance
and shall bear interest per annum at a rate equal to three percent (3%) (i.e.,
three hundred basis points) plus the LIBOR Rate.
The unpaid principal balance plus all accrued but unpaid interest on the
Subordinated Debt shall be due and payable on May 30, 2015, or such later date
through which the Subordinated Debt may be extended or renewed (the
“Subordinated Debt Maturity Date”), or such earlier date on which such amount
shall become due and payable on account of acceleration by the Lender in
accordance with the terms of Section 5.7 of this Agreement. Each of the Term
Loan Maturity Date, the Senior Revolving Loan Maturity Date and the Subordinated
Debt Maturity Date may be referred to in this Agreement as a “Maturity Date.”
     1.3 The Notes. The Loans shall be evidenced by the following instruments to
be entered into concurrently herewith, substantially in the form of Exhibits A
through C hereto, respectively: (a) with respect to the Term Loan, a promissory
note in the principal amount of Five Hundred Thousand Dollars ($500,000) (as
amended, restated, supplemented or modified from time to time, the “Term Note”);
(b) with respect to the Senior Revolving Loan, a promissory note in the amount
of Twenty Million Dollars ($20,000,000) (as amended, restated, supplemented or
modified from time to time, the “Senior Revolving Note”); and (c) with respect
to the Subordinated Debt, a subordinated debenture in the principal amount of up
to Twenty Million Dollars ($20,000,000) (as amended, restated, supplemented or
modified from time to time, the “Subordinated Debenture”). The term “Notes” as
used in this Agreement shall mean the Term Note, the Senior Revolving Note and
the Subordinated Debenture, and each note or debenture, as the case may be,
delivered in substitution or exchange therefor; and the term “Note” as used in
this Agreement shall mean any of the Term Note, Senior Revolving Note or
Subordinated Debenture, and any note or debenture, as the case may be, delivered
in substitution or exchange therefor. The term “Senior Notes” as used in this
Agreement shall mean the Term Note and the Senior Revolving Note and any note
delivered in substitution or exchange therefor.
     1.4 General Payment Provisions.
          (a) Principal and Interest Payments; Interest Rate.
          (i) Term Loan. All accrued but unpaid interest on the principal
balance of the Term Loan outstanding from time to time shall be payable (a) on
June 30, 2008, (b) at all times after June 30, 2008, the last day of each
quarter, in arrears, and (c) with a final payment of all outstanding amounts due
under the Term Note, including, but not limited to, principal, interest and any
expenses pursuant to Section 1.8 of the Agreement, if not sooner paid, on the
Term Loan Maturity Date. The Borrower shall pay to the Lender the aggregate
outstanding principal amount of the Term Loan as follows:

6



--------------------------------------------------------------------------------



 



               (A) twenty-eight (28) consecutive quarterly principal
installments (to be based on a seven (7) year amortization) each due and payable
on the last day of each quarter beginning with June 30, 2008; and
               (B) one final installment in the amount of all unpaid principal
of the Term Loan due and payable on the Term Loan Maturity Date.
          (ii) Senior Revolving Loan. All accrued but unpaid interest on the
principal balance of the Senior Revolving Loan outstanding from time to time
shall be payable (a) on June 30, 2008, (b) at all times after June 30, 2008, the
last day of each quarter, in arrears, and (c) with a final payment of all
outstanding amounts due under the Senior Revolving Note, including, but not
limited to, principal, interest and any expenses pursuant to Section 1.8 of the
Agreement, if not sooner paid, on the Senior Revolving Loan Maturity Date. The
Borrower shall pay to the Lender the aggregate outstanding principal amount of
the Senior Revolving Loan in one final installment in the amount of all unpaid
principal of the Senior Revolving Loan due and payable on the Senior Revolving
Loan Maturity Date.
          (iii) Subordinated Debt. All accrued but unpaid interest on the
principal balance of the Subordinated Debt outstanding from time to time shall
be payable (a) on June 30, 2008, (b) at all times after June 30, 2008, the last
day of each quarter, in arrears, and (c) with a final payment of all outstanding
amounts due under the Subordinated Debenture, including, but not limited to,
principal, interest and any expenses pursuant to Section 1.8 of the Agreement,
if not sooner paid, on the Subordinated Debt Maturity Date. The Borrower shall
pay to the Lender the aggregate outstanding principal amount of the Subordinated
Debt as follows::
               (A) twenty (20) consecutive quarterly principal installments (to
be based on a five (5) year amortization) each due and payable on the last day
of each quarter beginning with June 30, 2010; and
               (B) one final installment in the amount of all unpaid principal
of the Subordinated Debt due and payable on the Subordinated Debt Maturity Date.
          (iv) General. All amounts outstanding from time to time under each
Note shall bear interest on the basis of a 360-day year, counting the actual
number of days elapsed.
          (b) Usury. The parties hereto intend to conform strictly to applicable
usury laws as in effect from time to time during the terms of the Loans.
Accordingly, if the transaction contemplated hereby would be usurious under
applicable law (including the laws of the United States of America, or of any
other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in this Agreement or any Note,
the Borrower and the Lender agree that the aggregate of all consideration that
constitutes interest under applicable law that is contracted for, charged or
received under or in connection with this Agreement shall under no circumstances
exceed the maximum amount of interest allowed by applicable law, and any excess
shall be credited to the Borrower by the Lender (or if such consideration shall
have been paid in full, such excess refunded to the Borrower by the Lender).

7



--------------------------------------------------------------------------------



 



          (c) Default Rate of Interest. Upon the occurrence of any Default (as
such term is defined in Section 5.1), except for a Default pursuant to
Section 5.1(k), the rate of interest on the Notes (the “Default Rate of
Interest”) shall be three percent (3%) above the interest rate otherwise
applicable from the date of occurrence, and during the continuance, of the
Default; provided, further, that upon the occurrence of a Default under
Section 5.1(k) hereof, the Default Rate of Interest shall be six percent (6%)
above the interest rate otherwise applicable from the date, and during the
continuance, of the Default. Notwithstanding anything to the contrary set forth
in this Section 1.4(c) or elsewhere in this Agreement, the Default Rate of
Interest shall apply with respect to a Default relating to the Subordinated Debt
if, and only if, such Default occurs pursuant to Section 5.1(a) or such Default
is one with respect to which the Lender would be entitled to declare the
Subordinated Debenture immediately due and payable pursuant to Section 5.7 of
this Agreement.
          (d) Application of Payments. Subject to Section 1.4(f)(ii), all
payments received by the Lender from or on behalf of the Borrower shall first be
applied to amounts due under Section 1.8, second to accrued interest under the
Subordinated Debenture, third to accrued interest under the Senior Revolving
Note, fourth to accrued interest under the Term Note, fifth to principal amounts
outstanding under the Senior Revolving Note, sixth to principal amounts
outstanding under the Subordinated Debenture and then to principal amounts
outstanding under the Term Note; provided, however, subject to Section 5.7, that
after the date on which the final payment of principal with respect to any Loan
is due or following and during any Default, all payments received on account of
the Borrower’s Liabilities (as defined below) shall be applied in whatever
order, combination and amounts as the Lender, in its sole and absolute
discretion, decides, to all costs, expenses and other indebtedness owing to the
Lender. No amount paid or prepaid on the Term Note or Subordinated Debenture may
be reborrowed.
          (e) Method of Payment. The Borrower will pay to the Lender in
immediately available funds, at its office at the address as specified in
Section 6.3, or such other address as the Lender shall specify in writing, all
amounts payable to it in respect of the principal of, or interest on, each Note
then held by the Lender, without any presentation of any such Note. The Lender
may, if it so determines, make notation of each payment of principal on the
appropriate Note, and it will promptly make such notation if the Borrower shall
so request. The Lender may also, if it so determines, make notation on the face
of any Note or elsewhere of any modification, amendment, alteration, guaranty or
assumption of such Note. The aggregate unpaid principal amount shown on the face
of, or elsewhere on, such Note shall be rebuttable presumptive evidence of the
principal amount owing and unpaid on such Note. The failure to record any such
amount on such schedule, however, shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Note.
          (f) Prepayment. Subject to Section 1.6(d), the Borrower may, upon at
least one Business Day’s notice to the Lender, prepay, without a prepayment fee,
all or a portion of the principal amount outstanding under either the Senior
Revolving Loan or the Subordinated Debt by paying the principal amount to be
prepaid, together with unpaid accrued interest thereon to the date of
prepayment. Notwithstanding anything to the contrary set forth in the
immediately preceding sentence, the date of any prepayment pursuant to this
Section 1.4(f) shall be considered to be the Business Day following receipt of
the prepayment by the Lender unless such prepayment is received by the Lender
before 1:00 p.m. (Chicago time) and is made in

8



--------------------------------------------------------------------------------



 



immediately available funds. Notwithstanding anything to the contrary set forth
in this Agreement or in any other Loan Document, principal amounts outstanding
under the Term Loan may not be prepaid without the written consent and approval
of the Lender, which consent and approval may be withheld at the Lender’s sole
and absolute discretion; provided, however, that if all amounts outstanding
under all other indebtedness owing from the Borrower to the Lender have been
repaid and the Borrower has satisfied in full all other financial obligations to
the Lender, then the Borrower may prepay by paying the principal amount to be
prepaid together with unpaid accrued interest thereon to the date of prepayment.
Notwithstanding anything to the contrary set forth in this Agreement or in any
other Loan Document, for any prepayment of all or, from time to time, part of
the outstanding unpaid principal balance under the Subordinated Debenture at any
time, Borrower shall pay to Lender a prepayment fee in an amount equal to 0.50%
of the principal amount so prepaid, in a form acceptable to the Lender.
          (g) Crediting of Payments; Payments to be Made on Business Days. The
date of any payment under the Notes, including any prepayment, shall be
considered to be the Business Day following receipt of the payment by the Lender
unless such payment is received by the Lender before 1:00 p.m. (Chicago time)
and is made in immediately available funds. If any payment to be made by the
Borrower hereunder shall become due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing any interest in respect of such payment.
          (h) Legal Tender. All payments hereunder shall be made in coin or
currency which at the time of payment is legal tender in the United States of
America for public and private debts.
     1.5 Certain Matters Regarding Eurodollar Advances; Capital Adequacy.
          (a) Changes; Legal Restrictions. In the event the adoption of or any
change in any law, treaty, rule, regulation, guideline or the interpretation or
application thereof by a Governmental Agency (as defined below) (whether or not
having the force of law and whether or not the failure to comply therewith would
be unlawful) either (i) subjects the Lender to any tax (other than income taxes
or franchise taxes not specifically based on loan transactions), duty or other
charge of any kind with respect to any Eurodollar Advance or changes the basis
of taxation of payments to the Lender of principal, fees, interest or any other
amount payable in connection with a Eurodollar Advance, or (ii) imposes on the
Lender any other condition materially more burdensome in nature, extent or
consequence than those in existence as of the date of this Agreement, and the
result of any of the foregoing is to increase the cost to the Lender of making,
renewing or maintaining any Eurodollar Advances or to reduce any amount
receivable thereunder; then, in any such case, the Borrower shall promptly pay
to the Lender, as applicable, upon demand, such amount or amounts as may be
necessary to compensate the Lender for any such additional cost incurred or
reduced amounts received.
          (b) LIBOR Rate Lending Unlawful. If the Lender shall determine (which
determination shall, upon notice thereof to the Borrower, be conclusive and
binding in the absence of readily demonstrable error) that the adoption of or
any change in any law, treaty, rule, regulation, guideline or in the
interpretation or application thereof by any Governmental Agency makes it
unlawful for the Lender to make or maintain any Eurodollar Advance, (i) the
obligation

9



--------------------------------------------------------------------------------



 



of the Lender to make or continue any Eurodollar Advance shall, upon such
determination, forthwith be suspended until the Lender shall notify the Borrower
that the circumstances causing such suspension no longer exist, and (ii) if
required by such law, interpretation or application, all Eurodollar Advances
shall automatically convert into Prime Rate Advances.
          (c) Unascertainable Interest Rate. If the Lender shall have determined
in good faith that adequate means do not exist for ascertaining the interest
rate applicable hereunder to Eurodollar Advances, then, upon notice from the
Lender to the Borrower, the obligations of the Lender to make or continue
Eurodollar Advances shall forthwith be suspended, and thereafter the Loans shall
continue as Prime Rate Advances until the Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. The Lender will give
such notice when it determines, in good faith that such circumstances no longer
exist; provided, however, that the Lender shall not have any liability with
respect to any delay in giving such notice.
          (d) Funding Losses. In the event the Lender shall incur any loss or
expense (including, without limitation, any loss or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by the
Lender to make or maintain any Eurodollar Advance) as a result of any
continuance, conversion, repayment or prepayment of the principal amount of, or
failure to make or termination of, any Eurodollar Advance on a date other than
the scheduled last day of the Interest Period applicable thereto, then, upon the
written notice of such from the Lender to the Borrower, the Borrower shall
reimburse the Lender for such loss or expense within three Business Days after
receipt of such notice. Such written notice (which shall include calculations in
reasonable detail) shall be conclusive and binding in the absence of readily
demonstrable error.
          (e) Additional Interest on Eurodollar Advance. So long as and to the
extent the Lender shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency liabilities (as defined in the definition of Eurodollar Reserve
Requirement in Section 1.1), and the Lender’s performance under this Agreement
shall have given rise to additional reserve requirements for the Lender
thereunder, the Borrower shall pay to the Lender additional interest on the
unpaid principal amount of each Eurodollar Advance. Such additional interest
shall accrue from the later of the date such reserve requirement commences and
the date of the first disbursement under such Eurodollar Advance until the
earlier of the date such reserve requirement ends and the date the principal
amount of such Eurodollar Advance is paid in full, at an interest rate per annum
equal at all times to the remainder obtained by subtracting (i) the LIBOR Rate
for the Interest Period for such Eurodollar Advance from (ii) the rate obtained
by dividing the LIBOR Rate by a percentage equal to 100% minus the Eurodollar
Reserve Requirement as in effect from time to time during such Interest Period.
The Lender shall, as soon as practicable but not later than the last day of the
Interest Period, provide notice to the Borrower of any such additional interest
arising in connection with such Eurodollar Advance and the certification of the
Lender that the additional amount is due and that the additional reserve
requirement is applicable to such Eurodollar Advance. Such additional interest
shall be payable directly to the Lender on the dates specified herein for
payment of interest.
          (f) Notice of Changes or Increased Costs Relating to Eurodollar
Advance. The Lender agrees that, as promptly as reasonably practicable after it
becomes aware of the

10



--------------------------------------------------------------------------------



 



occurrence of an event or the existence of a condition which would cause it to
be affected by any of the events or conditions described in this Section 1.5, it
will notify the Borrower of such event and the possible effects thereof,
provided that the failure to provide such notice shall not affect the Lender’s
rights to reimbursement provided for herein.
          (g) Capital Adequacy. If the Lender shall reasonably determine that
the application or adoption of any law, rule, regulation, directive,
interpretation, treaty or guideline regarding capital adequacy, or any change
therein or in the interpretation or administration thereof, whether or not
having the force of law (including, without limitation, application of changes
to Regulation H and Regulation Y of the FRB issued by the FRB on January 19,
1989) increases the capital required or expected to be maintained by the Lender
or any Person controlling the Lender, and such increase is based upon the
existence of the Lender’s obligations hereunder and under other commitments of
this type, then, within 10 days after demand from the Lender, the Borrower shall
pay to the Lender, from time to time, such amount or amounts as will compensate
the Lender or such controlling Person, as the case may be, for such increased
capital requirement. The determination of any amount to be paid by the Borrower
under this Section 1.5(g) shall take into consideration the policies of the
Lender or of any Person controlling the Lender with respect to capital adequacy
and shall be based upon any reasonable averaging, attribution and allocation
methods. A certificate of the Lender setting forth the amount or amounts as
shall be necessary to compensate the Lender as specified in this Section 1.5(g)
shall be delivered to the Borrower and shall be conclusive and binding in the
absence of readily demonstrable error.
     1.6 Determination of Interest Rate on Advances; Renewals and Conversions.
          (a)  Notification by the Borrower to Establish Interest Rate. So long
as no Event of Default has occurred and is continuing and the conditions set
forth in Section 2.1 (for any Advance on the Closing Date) and in Section 2.2
(for all Advances) have been satisfied, the Borrower shall have the option,
subject to the other provisions of this Agreement, to (i) request that Advances
under any Loan on the Closing Date be treated as a Prime Rate Advance by giving
telephonic notice to the Lender prior to 11:00 a.m. (Chicago time) at least one
(1) Business Day prior to the Closing Date or such other requested later date of
the Advance, or as a Eurodollar Advance by giving telephonic notice to the
Lender prior to 11:00 a.m. (Chicago time) at least two (2) Business Days prior
to the Closing Date or such other requested later date of the Advance; provided
that the Borrower gives the Lender written confirmation of its telephonic notice
in the form of Exhibit D hereto by facsimile prior to the Closing Date, and
(ii) convert (from one type of Advance to another type of Advance), on any
Business Day, all, but not any partial amount, of the outstanding principal
amount of any Advance by giving at least two (2) Business Days prior telephonic
notice thereof in the case of a conversion to a Eurodollar Advance, or one
(1) Business Day prior telephonic notice thereof in the case of a conversion to
a Prime Rate Advance, to the Lender; provided that the Borrower gives the Lender
written confirmation of its telephonic notice in the form of Exhibit D hereto by
facsimile prior to the day any such conversion is made hereunder. In the absence
of notice to the contrary pursuant to the immediately preceding sentence and
subject to the requirements set forth in this Agreement, an existing Advance
will automatically be renewed as the same type of Advance on the last day of the
current Interest Period to take effect for the next Interest Period. No
Eurodollar Advance may be converted into a Prime Rate Advance pursuant to this
Section 1.6(a) except on the last

11



--------------------------------------------------------------------------------



 



day of the Interest Period applicable to such converting Advance.
          (b) Determination of LIBOR Rate. The Lender’s determination of the
LIBOR Rate from time to time as provided in this Agreement shall be conclusive
and binding in the absence of readily demonstrable error.
          (c) Event of Default. In the event an Event of Default has occurred
and is continuing or the conditions set forth in Article II have not been
satisfied on the date of a requested Eurodollar Advance (including a renewal of
a Eurodollar Advance or the conversion of a Prime Rate Advance into a Eurodollar
Advance), then such Eurodollar Advance shall be treated as a Prime Rate Advance.
          (d) Prepayment of Eurodollar Advances. The Borrower’s right to prepay
any Eurodollar Advance on a date prior to the last day of the Interest Period
applicable to such Eurodollar Advance is subject to Borrower’s obligation under
Section 1.5(d).
     1.7 Collateral. The Borrower’s obligations under this Agreement, the Term
Note, the Senior Revolving Note and any other Loan Documents (other than the
Subordinated Debenture) (collectively, the “Borrower’s Liabilities”), shall be
secured by a pledge of the Bank Shares pursuant to the terms of a Pledge and
Security Agreement dated as of the Closing Date between the Borrower and the
Lender (the “Pledge Agreement”) in the form attached as Exhibit E hereto.
Notwithstanding anything to the contrary in any Loan Document, the obligations
of the Borrower to the Lender under the Subordinated Debenture shall be
unsecured.
     1.8 Expenses. Whether or not the Loans are made, the Borrower will (a) pay
all reasonable costs and expenses of the Lender incident to the transactions
contemplated by this Agreement including, but not limited to, all costs and
expenses incurred in connection with the preparation, negotiation and execution
of the Loan Documents, or in connection with any modification, amendment,
alteration or enforcement of this Agreement, the Notes or the other Loan
Documents, including, without limitation, the Lender’s expenses and the charges
and disbursements to counsel retained by the Lender, and (b) pay and save the
Lender and all other holders of the Notes harmless against any and all liability
with respect to amounts payable as a result of (i) any taxes, other than income
tax obligations of the Lender, that may be determined to be payable in
connection with the execution and delivery of this Agreement, the Notes or the
other Loan Documents or any modification, amendment or alteration of the terms
or provisions of this Agreement, the Note or the other Loan Documents, (ii) any
interest or penalties resulting from nonpayment or delay in payment by the
Borrower of such expenses, charges, disbursements, liabilities or taxes, and
(iii) any income taxes in respect of any reimbursement by the Borrower for any
of such violations, taxes, interests or penalties paid by the Lender. The
obligations of the Borrower under this Section 1.8 shall survive the repayment
in full of the Notes. Any of the foregoing amounts incurred by the Lender and
not paid by the Borrower upon demand shall bear interest from the date incurred
at the rate of interest in effect or announced by the Lender from time to time
as its prime rate of interest plus three percent (3%) per annum and shall be
deemed part of the Borrower’s Liabilities hereunder.
     1.9 The Closing. The initial funding of the Loans (the “Closing”) will
occur at the offices of the Borrower at 1580 Laskin Road, Virginia Beach,
Virginia at 12:00 p.m. on May 30,

12



--------------------------------------------------------------------------------



 



2008 (the “Closing Date”), or at such other place or time or on such other date
as the parties hereto may agree, by disbursing the proceeds of the Loans in
accordance with the Borrower’s written instructions received at least one
Business Day prior to Closing (the “Instructions”).
ARTICLE II
CONDITIONS
     The Lender’s obligation to make the Loans shall be subject to the
performance by the Borrower prior to the Closing Date of all of its agreements
theretofore to be performed under this Agreement and to the satisfaction of the
following further conditions precedent:
     2.1 Closing Deliveries and Payments. The obligation of the Lender to make
the Loans is, in addition to the conditions precedent specified elsewhere in
this Article II, subject to the condition precedent that the Lender shall have
received all of the following, where appropriate, duly executed and dated the
Closing Date and in form and substance satisfactory to the Lender and its
counsel:
          (a) the Notes;
          (b) the Pledge Agreement;
          (c) the actual certificates representing all of the securities
constituting the Pledged Stock (as defined in the Pledge Agreement) together
with irrevocable stock powers for each such certificate endorsed by the Borrower
in blank;
          (d) the Instructions;
          (e) copies certified by the appropriate secretary of state or
Governmental Agency (as such term is defined in Section 2.1(i)) of (i) the
certificate of incorporation of the Borrower and (ii) the charter of the Bank;
          (f) letters of good standing for the Borrower and the Bank issued by
the North Carolina Department of Revenue and certificates of existence for the
Borrower and the Bank issued by the Secretary of State of the State of North
Carolina;
          (g) copies certified by the Secretary or an Assistant Secretary of the
Borrower of the Bylaws of the Borrower and the Bank;
          (h) copies certified by the Secretary or an Assistant Secretary of the
Borrower of resolutions of the board of directors of the Borrower authorizing
the execution, delivery and performance (including the authority to pledge the
Pledged Stock) of this Agreement, the Notes and the other Loan Documents;
          (i) copies certified by the Secretary or an Assistant Secretary of the
Borrower of all documents evidencing all necessary consents, approvals and
determinations of any federal, state or local governmental department,
commission, board, regulatory authority or agency including, without limitation,
the FRB, the North Carolina Commissioner of Banks (the “NCCB”), the Securities
and Exchange Commission (the “SEC”), and the Federal Deposit

13



--------------------------------------------------------------------------------



 



Insurance Corporation (the “FDIC”) (collectively, the “Governmental Agencies” or
individually, a “Governmental Agency”) with respect to the transactions
contemplated in the Loan Documents and any other transactions between the Lender
and Borrower or the Bank;
          (j) an incumbency certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names of the officer or officers of the
Borrower authorized to sign this Agreement, the Notes and the other documents
provided for in this Agreement, together with a sample of the true signature of
each such officer (the Lender may conclusively rely on such certificate until
formally advised by a like certificate of any changes therein);
          (k) the opinion of Williams Mullen, counsel for the Borrower,
substantially in the form of Exhibit F hereto;
          (l) evidence that any pledge, lien, security interest, charge or
encumbrance with respect to the Bank Shares for the benefit of any party other
than the Lender shall have been released;
          (m) payment to the Lender, in a form acceptable to the Lender, of
(i) a structuring fee in the amount of $100,000, and (ii) all amounts required
to be paid by the Borrower pursuant to Section 1.8 of this Agreement;
          (n) such UCC, tax lien and judgment searches as the Lender shall
determine regarding the Borrower and its subsidiaries pertaining to the
jurisdictions in which the Borrower and such subsidiaries are organized and
headquartered;
          (o) a certificate signed by the President or a Vice President of the
Borrower certifying that the conditions specified in Article II have been
satisfied;
          (p) such other additional information regarding the Borrower, any
Subsidiary and their respective assets, liabilities (including any liabilities
arising from, or relating to, legal proceedings) and contracts as the Lender may
require in its sole discretion; and
          (q) such other certificates, affidavits, schedules, resolutions,
opinions, notes and/or other documents which are provided for hereunder or as
the Lender may reasonably request.
     2.2 Other Conditions of Borrowing.
     Notwithstanding any other provision of this Agreement, the Lender shall not
be required to make any Advance under any Loan, or to renew or convert any
Advance, at any time that any of the following shall be true:
          (a) if there has occurred, in the Lender’s sole and complete
discretion, a material adverse change in the financial condition or affairs of
the Borrower or the Bank since the date of the Financial Statements (as defined
below);
          (b) if the representations and warranties of the Borrower contained in
Article III and the information set forth in Paragraph A of the Recitals hereto
shall not be true on and as of

14



--------------------------------------------------------------------------------



 



the date of any Advance, with the same effect as though such representations and
warranties had been made on and as of such date;
          (c) if any Default or Event of Default (as defined below) has
occurred;
          (d) if any litigation or governmental proceeding has been instituted
or threatened in writing against the Borrower or the Bank or any of their
officers or shareholders, or any legislation has been passed, in either case
which, in the sole discretion of the Lender, may materially and adversely affect
the financial condition or operations of the Borrower or the Bank;
          (e) if all necessary or appropriate actions and proceedings shall not
have been taken in connection with, or relating to, the transactions
contemplated hereby and all documents incident thereto shall not have been
completed and tendered for delivery, in substance and form satisfactory to the
Lender, including, but not limited to, if appropriate in the opinion of the
Lender, the Lender’s failure to have received evidence that all necessary
approvals from Governmental Agencies to enter into this Agreement and to
consummate the transactions contemplated herein have been received;
          (f) if the Lender shall not have received in substance and form
reasonably satisfactory to the Lender, all certificates, affidavits, schedules,
resolutions, opinions, notes, and/or other documents which are provided for
hereunder, or which it may reasonably request;
          (g) if the Lender shall not have received, in immediately available
funds, any payment of any other amount owing to the Lender pursuant to this
Agreement; or
          (h) any of the Bank Shares are subject to any pledge, lien, security
interest, charge or encumbrance other than in favor of the Lender.
The Lender’s refusal to disburse any proceeds of the Loans on account of the
provisions of Section 2.1 or this Section 2.2 shall not alter or diminish any of
the Borrower’s other obligations hereunder or otherwise prevent any breach or
default by the Borrower hereunder from becoming an Event of Default or a
Default. Each request submitted by the Borrower pursuant to Section 1.6(a) shall
constitute an affirmation that the Borrower has performed, observed and complied
with its covenants, conditions and agreements contained herein in all material
respects and that all representations and warranties made by the Borrower
hereunder continue to be true and correct as of the date of such request.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Lender to make the Loan provided for herein, the Borrower
represents and warrants, and covenants, as set forth below.
     3.1 Organization and Status. (1) Borrower is a North Carolina corporation
registered as a federal bank holding company under the laws of the United States
which has elected with the FRB to become a financial holding company, and
Borrower and each of its Subsidiaries are each duly organized, validly existing
and in good standing under the laws of its organization and is duly qualified to
do business and is in good standing under the laws of each state in which the

15



--------------------------------------------------------------------------------



 



ownership of its properties and the nature and extent of the activities
transacted by it makes such qualification necessary. (2) Borrower has no
Subsidiary other than those listed on Schedule 3.1 and each Subsidiary is owned
by Borrower or another of its Subsidiaries in the percentage set forth on
Schedule 3.1. The deposit accounts of the Bank are insured by the FDIC. The
Borrower and the Bank have made payment of all franchise and similar taxes as
are due and payable as of the date of this Agreement in the State of North
Carolina and in all of the respective jurisdictions in which they are
incorporated, chartered or qualified, and so far as such taxes are due and
payable at the date of this Agreement.
     3.2 Financial Statements. All financial statements delivered to the Lender
are complete and correct and fairly present, in accordance with GAAP, the
financial condition and the results of operations of Borrower and each
Subsidiary of Borrower, as at the dates and for the periods indicated. No
material adverse change has occurred in the assets, liabilities, financial
condition, business or affairs of the Borrower or any of its Subsidiaries since
the dates of such financial statements dated March 31, 2008. Neither Borrower
nor any of its Subsidiaries is subject to any instrument or agreement materially
and adversely affecting its financial condition, business or affairs.
     3.3 Enforceability. This Agreement, the Notes, and the other Loan Documents
have been duly authorized, executed and delivered by the parties thereto and are
valid and binding agreements of the parties, enforceable according to their
terms, except as the enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and subject
to general principles of equity. The execution, delivery and performance of the
Agreement, the Notes and the other Loan Documents and the obligations that they
impose, do not violate any legal requirement, applicable law or regulation,
conflict with any agreement by which any party is bound, or require any
Governmental Authorizations, as defined below, or other third party which has
not been promptly obtained in connection with the execution and delivery of the
Agreement and the other Loan Documents.
     3.4 Litigation. There is no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Borrower, any of its Subsidiaries or any other obligor pending or
threatened, and no other event has occurred which may in any one case or in the
aggregate materially adversely affect Borrower, any of its Subsidiaries, any
other obligor or any of their respective financial conditions and properties,
other than litigation, claims, or other events, if any, that have been disclosed
to and acknowledged by the Lender in writing.
     3.5 Title and Rights. Except as provided on Schedule 3.5, Borrower and each
of its Subsidiaries have good and marketable title to its properties, free and
clear of any lien except for those liens permitted by the Agreement and the
other Loan Documents. Borrower and each of its Subsidiaries possess all permits,
licenses, patents, trademarks and copyrights required to conduct their
respective businesses.
     3.6 Regulation U; Business Purpose. None of the proceeds of any of the
Loans will be used to purchase or carry, directly or indirectly, any margin
stock or for any other purpose which would make this credit a “purpose credit”
within the meaning of Regulation U or not an exempt transaction under
Regulation U. All Loans will be used for business purposes and for the

16



--------------------------------------------------------------------------------



 



express purposes that Borrower has informed the Lender that it will use the
credit. None of the stock of the Borrower’s Subsidiaries is margin stock as
defined in Regulation U.
     3.7 Capital Stock of the Borrower’s Subsidiaries. (1) All of the issued and
outstanding capital stock of each of Borrower’s Subsidiaries (the “Borrower’s
Current Subsidiaries’ Shares”) has been duly authorized, legally and validly
issued, fully paid and non-assessable, and the Borrower’s Current Subsidiaries’
Shares are owned by Borrower, free and clear of all liens, except as may exist
for the benefit of the Lender; (2) none of the Borrower’s Current Subsidiaries’
Shares have been issued in violation of any shareholder’s preemptive rights; and
(3) there are, as of the date of this Agreement, no outstanding options, rights,
warrants, plans, understandings or other agreements or instruments obligating
Borrower to issue, deliver or sell, or cause to be issued, delivered or sold, or
contemplating or providing for the issuance of, additional shares of the capital
stock of the Borrower’s Subsidiaries, or obligating Borrower or Borrower’s
Subsidiaries to grant, extend or enter into any such agreement or commitment.
     3.8 Regulatory Enforcement Actions. None of Borrower or any of its
Subsidiaries, or any of their respective officers or directors, is now operating
under or will operate under any effective written restrictions agreed to by
Borrower, or by any of their Subsidiaries, or agreements, memoranda, or written
commitments by the Borrower, or by any of their Subsidiaries (other than
restrictions of general application) imposed by any Governmental Agency, nor are
any such restrictions threatened or agreements, memoranda or commitments being
sought by any Governmental Agency.
     3.9 Reserve for Possible Loan and Lease Losses. The reserves for possible
loan and lease losses shown in the most recently delivered financial statements
pursuant to Section 4.2(a)(i), with respect to the Borrower and in the Reports
of Condition and Income (“Call Reports”) of the Bank are adequate in all
respects to provide for losses, net of recoveries relating to loans previously
charged off, on loans and leases outstanding as of the date of such statements
or reports, as of the date of such statements or reports. Except for loans
listed on Schedule 3.9, to the Borrower’s knowledge, the aggregate principal
amount of loans contained in the loan portfolio of the Bank in excess of the
corresponding reserve is fully collectible.
     3.10 No Liens. Except as provided on Schedule 3.10, neither Borrower nor
any of its Subsidiaries is a party to any agreement, instrument or undertaking
or subject to any other restriction pursuant to which the Borrower or its
Subsidiary has placed, or will be required to place (or under which any other
Person may place), a lien upon any of its properties securing indebtedness,
either upon demand or upon the happening of a condition, with or without any
demand.
     3.11 Compliance. The Borrower and each of its Subsidiaries has filed all
applicable tax returns and paid all taxes shown thereon to be due, except those
for which extensions have been obtained and those which are being contested in
good faith and for which adequate reserves have been established. The Borrower
and each of its Subsidiaries is in compliance with all applicable legal
requirements and manages and operates (and will continue to manage and operate)
its business in accordance with good industry practices. Neither the Borrower
nor any of its Subsidiaries is in default in the payment of any other
indebtedness or under any agreement to which it is a party. The parties have
obtained all consents of and registered with all

17



--------------------------------------------------------------------------------



 



Governmental Agencies and other Persons required to execute, deliver and perform
the Loan Documents.
     3.12 Restrictions on the Borrower. Neither the Borrower nor the Bank is a
party to, nor is bound by, any contract or agreement or instrument, or subject
to any charter or other corporate restriction materially and adversely affecting
its financial condition, business or operations.
     3.13 No Claims Against the Bank. There are no defenses or counterclaims,
offsets or adverse claims, demands or actions of any kind, personal or
otherwise, that the Borrower or any other obligor could assert with respect to
this Agreement or the Loans.
     3.14 Statements by Others. All statements made by or on behalf of the
Borrower, any of its Subsidiaries or any other of the parties in connection with
any Loan Document constitute the joint and several representations and
warranties of the Borrower under this Agreement.
     3.15 Continuing Representations. Each request for an advance or renewal of
an Advance under any of the Loans shall constitute a representation and warranty
by the Borrower that all of the representations and warranties set forth in this
Agreement shall be true and correct on and as of such date with the same effect
as though such representations and warranties had been made on such date, except
to the extent that such representations and warranties are stated to expressly
relate solely to an earlier date.
     3.16 Environment. The Borrower and each of its Subsidiaries have complied
with applicable legal requirements in each instance in which any of them have
generated, handled, used, stored or disposed of any hazardous or toxic waste or
substance, on or off its premises (whether or not owned by any of them). Neither
the Borrower nor any of its Subsidiaries has any material contingent liability
for non-compliance with environmental or hazardous waste laws. Neither the
Borrower nor any of its Subsidiaries has received any notice that it or any of
its property or operations does not comply with, or that any Governmental
Authority is investigating its compliance with, any environmental or hazardous
waste laws.
     3.17 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Borrower and the Bank have capital
sufficient to carry on their respective business and transactions and all
businesses and transactions in which they are about to engage, and each is
solvent and able to pay its debts as they mature. No transfer of property is
being made and no indebtedness is being incurred in connection with the
transactions contemplated by this Agreement with the intent to hinder, delay or
defraud either present or future creditors of the Borrower or the Bank.
     3.18 Subordination. The TP Junior Subordinated Debentures are expressly
subordinate and junior in all respects (including, without limitation, with
respect to the right of payment) to the Loans to the extent provided in the TP
Indentures. The Loans constitute senior indebtedness pursuant to the terms of
the TP Indentures.
     3.19 Pledged Stock. The Pledged Stock pledged pursuant to the terms of this
Agreement and the Pledge Agreement have been issued, executed, granted and
pledged in

18



--------------------------------------------------------------------------------



 



compliance with all applicable laws or regulations, including, without
limitation, the laws of the State of North Carolina.
     3.20 No Misstatement. No information, exhibit, report or document furnished
by the Borrower to the Lender in connection with the negotiation or execution of
this Agreement or the making of any Loan contains any untrue statement of a
material fact or omits to state a material fact or any fact necessary to make
the statements contained therein not misleading in light of the circumstances
when made or furnished to the Lender.
     3.21 Investment Status. Neither Borrower or any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
     3.22 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
material adverse change.
ARTICLE IV
COVENANTS
     4.1 Negative Covenants. The Borrower agrees that until the commitment of
the Lender to make Advances has terminated and the Borrower satisfies all of its
obligations to the Lender, including, but not limited to, its obligations to pay
in full all of the Borrower’s Liabilities, without the prior written consent of
the Lender, which may be given or withheld in the Lender’s sole and absolute
discretion, the Borrower shall not itself, nor shall the Borrower cause, permit
or allow the Bank to:
          (a) create, assume, incur, have outstanding, or in any manner become
liable in respect of any indebtedness (as such term is defined in this
Section 4.1(a)), other than: (i) as reflected in Schedule 4.1; (ii) with respect
to Swap Agreements as permitted in Section 4.1(s); (iii) with respect to
issuances of trust preferred securities by the Borrower, provided that the ratio
of “total debt” to “tangible equity of the Bank” upon consummation of the
issuance does not exceed seventy-five percent (75%), with “total debt” defined
as all indebtedness (as defined below) of the Borrower and its Subsidiaries,
excluding the proceeds of ordinary-course transactions of the Bank listed in
subparagraph (iv) of this Section 4.1(a), and with “tangible equity of the Bank”
defined as (1) the Total Equity Capital as reported on line 28 of
Schedule RC-Balance Sheet of the most recent Call Report of the Bank, minus
(2) the aggregate of the Intangible Assets as reported on lines 10 (a) and
(b) of Schedule RC-Balance Sheet of the most recent Call Report of the Bank; or
(iv) with respect to the Bank, in the normal course of business and in
accordance with applicable laws and regulations and safe and sound banking
practices any of the following:
          (i) any deposits with or funds collected by the Bank;
          (ii) any banker’s acceptance or letter of credit issued, assumed,
accepted, endorsed or guaranteed by the Bank;
          (iii) any check, note, certificate of deposit, money order, travelers
check, draft or bill of exchange accepted or endorsed by the Bank;

19



--------------------------------------------------------------------------------



 



          (iv) interbank credit facilities, such as arrangements for
participations in customer loans, provided, however, that such arrangements do
not involve borrowed debt of the Bank;
          (v) Federal Home Loan Bank advances;
          (vi) Federal Reserve Discount Window borrowings; (vii) unsecured Fed
Funds lines; (viii) Reverse Repurchase Agreements; and
          (ix) any transaction in which the Bank acts solely in a fiduciary or
agency capacity.
For purposes of this Agreement, the phrase “indebtedness” shall mean and
include: (w) all items arising from the borrowing of money that, according to
GAAP now in effect, would be included in determining total liabilities as shown
on the balance sheet; (x) all indebtedness secured by any lien in property owned
by the Borrower whether or not such indebtedness shall have been assumed;
(y) all guarantees and similar contingent liabilities with respect to
indebtedness of others; and (z) all other obligations (including, without
limitation, with respect to letters of credit, and any interest rate swap, cap,
collar or other hedging or derivative agreement) evidencing indebtedness to
other;
          (b) create, assume, incur, suffer or permit to exist any mortgage,
pledge, deed of trust, encumbrance (including the lien or retained security
title of a conditional vendor), security interest, assignment, lien or charge of
any kind or character upon or with respect to any of their real or personal
property, including, without limitation, any capital stock owned by the Borrower
or the Bank, whether owned at the date hereof or hereafter acquired, or assign
or otherwise convey any right to receive income excepting only: (i) liens for
taxes, assessments or other governmental charges for the then current year or
which are not yet due or delinquent; (ii) liens for taxes, assessments or other
governmental charges already due, but the validity of which is being contested
at the time in good faith in such a manner as not to make the property
forfeitable; (iii) liens and charges incidental to current operations that are
not due or delinquent; (iv) liens for workmen’s compensation awards not due or
delinquent; (v) pledges or deposits to secure obligations under workmen’s
compensation laws or similar legislation; (vi) purchase money mortgages or other
liens on real property, and bank furniture and fixtures acquired or held in the
ordinary course of business to secure the purchase price of such property or to
secure the indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property to be subject to
such mortgages or other liens, or mortgages or other liens existing on any such
property at the time of acquisition, or extensions, renewals, or replacements of
any of the foregoing for the same or a lesser amount, provided that no such
mortgage or other lien shall extend to or cover any property other than the
property being acquired, constructed or improved, and no such extension, renewal
or replacement shall extend to or cover any property not theretofore subject to
the mortgage or lien being extended, renewed or replaced, and provided further
that no such mortgage or lien shall exceed 75% of the price of acquisition,
construction or improvement at the time of acquisition, construction or

20



--------------------------------------------------------------------------------



 



improvement, and provided, further, that the aggregate principal amount of
consolidated indebtedness at any one time outstanding and secured by mortgages,
liens, conditional sale agreements and other security interests permitted by
this clause (vi) shall not exceed 10% of the consolidated capital of the
Borrower; (vii) liens existing on the date hereof as shown on Schedule 5.1;
(viii) in the case of the Bank, liens incurred in the ordinary course of the
business of banking and in accordance with applicable laws and regulations and
safe and sound banking practices; and (ix) any lien granted by the Borrower to
the Lender;
          (c) dispose of by sale, assignment, lease or otherwise, property or
assets now owned or hereafter acquired if such property or assets plus all other
properties and assets sold, leased, transferred or otherwise disposed of during
the 12-month period ending on the date of such sale, lease or other disposition
shall have an aggregate value of more than two percent (2%) of the consolidated
assets of the Borrower as reflected in the most recent balance sheet delivered
to the Lender pursuant to Section 4.2(a)(i), except that the Bank may dispose of
its property or assets to the Borrower or sell mortgages, loan participations
and whole loans in the ordinary course of its banking business and consistent
with safe and sound banking practices;
          (d) except for guaranties by the Borrower or the Bank of indebtedness
incurred in accordance with Section 4.1(a), become a guarantor, surety or
otherwise liable for the debts or other obligations of any other Person;
          (e) purchase the assets of, acquire the capital stock of, merge with
or into or consolidate with or into, any Person without the prior written
consent of the Lender; provided, however, that the prior consent of the Lender
shall not be required for any transaction otherwise subject to this
Section 4.1(e) where: (i) Borrower has consulted with Lender in advance
regarding the existence and financial terms of such transaction; and (ii) the
assets to be acquired by Borrower in such transaction constitute less than
thirty percent (30%) of the consolidated assets of Borrower on a pro forma basis
as of the anticipated consummation date of such transaction;
          (f) declare or pay any cash or other distribution in respect of the
liquidation or dissolution of the Borrower, whether pursuant to a plan of
liquidation, plan of dissolution or otherwise;
          (g) make any loans or advances, whether secured or unsecured, to any
Person, other than loans or advances made by the Bank in the ordinary course of
business and in accordance with applicable laws and regulations and safe and
sound banking practices;
          (h) engage in any business or activity not permitted by all applicable
laws and regulations, including without limitation, the Bank Holding Company Act
of 1956, as amended (including, without limitation, by the Gramm-Leach-Bliley
Act of 1999), the Federal Deposit Insurance Act, as amended (the “FDI Act”), any
applicable state banking laws, and any regulations promulgated under any of such
acts;
          (i) make any loan or advance secured by the capital stock of another
bank or depository institution, or acquire the capital stock, assets or
obligations of or any interest in

21



--------------------------------------------------------------------------------



 



another bank or depository institution, in each case other than in the ordinary
course of business and in accordance with applicable laws and regulations and
safe and sound banking practices;
          (j) directly or indirectly create, assume, incur, suffer or permit to
exist any pledge, encumbrance, security interest, assignment, lien or charge of
any kind or character on the Bank Shares or any other stock owned by the
Borrower or the Bank, except for any security interest granted herewith or
previously by the Borrower to the Lender;
          (k) cause or allow the percentage of the Bank Shares owned by the
Borrower to diminish as a percentage of the outstanding capital stock of the
Bank;
          (l) dispose of any stock or other interest in the equity of any of its
Subsidiaries, now owned or hereafter acquired, by sale, assignment, lease or
otherwise;
          (m) (i) grant any option with respect to any capital stock of the
Borrower, except for grants of options under stock option plans in existence as
of the date hereof, or otherwise in accordance with past practices; or
(ii) purchase or redeem any of its capital stock, except where the gross
consideration paid for such purchase or redemption, when combined with the “net
consideration” paid for all such purchases or redemptions during the preceding
twelve (12) months, does not exceed four and three/tenths percent (4.3%) of the
“tangible equity of the Bank” as defined in Section 4.1(a)(iii) above, with “net
consideration” defined as the gross consideration paid by the Borrower for all
of its capital stock purchased or redeemed during the period minus the gross
consideration received for all of its capital stock sold during the period;
          (n) breach or fail to perform or observe any of the terms and
conditions of the Notes, the Pledge Agreement or any other Loan Document;
          (o) engage in any unsafe or unsound banking practices;
          (p) enter into any transaction including, without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
affiliate (as such term is defined in this Section 4.1(p) except in the ordinary
course of business and pursuant to the reasonable requirements of the Borrower’s
or such affiliate’s business and upon terms reasonably found by the appropriate
board(s) of directors to be fair and reasonable and no less favorable to the
Borrower or such affiliate than would be obtained in a comparable arm’s length
transaction with a Person not an affiliate. As used in this Section 4.1(p),
“affiliate” shall mean, with respect to a Person, any other Person controlling,
controlled by or under common control with such Person;
          (q) (i) be or become subject at any time to any law, regulation, or
list of any Government Agency (including, without limitation, the U.S. Office of
Foreign Asset Control list) that prohibits or limits the Lender from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower, or (ii) fail to provide documentary or other
evidence of the Borrower’s identity as may be requested by the Lender at any
time to enable the Lender to verify the Borrower’s identity or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318;
          (r) engage to any material extent in any business other than
businesses of the type

22



--------------------------------------------------------------------------------



 



conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto; or
          (s) enter into any Swap Agreement, except (i) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of equity interests or restricted
indebtedness of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
     4.2 Affirmative Covenants. The Borrower agrees that until the commitment of
the Lender to make Advances has terminated and the Borrower satisfies all of its
obligations to the Lender, including, but not limited to, its obligations to pay
in full all of the Borrower’s Liabilities, the Borrower shall satisfy the
covenants set forth below.
          (a) The Borrower shall furnish and deliver to the Lender:
          (i) as soon as available, but in any event not more than ninety
(90) days after the close of each fiscal year of the Borrower, or within such
further time as the Lender may permit, consolidated and consolidating audited
financial statements for the Borrower and the Bank, including a balance sheet
and related profit and loss statement, prepared in accordance with GAAP
consistently applied throughout the periods reflected therein by Accountant or
other independent certified public accountants acceptable to the Lender, who
shall give their unqualified opinion with respect thereto;
          (ii) (A) as soon as available, but in any event not more than
forty-five (45) days after the close of each quarterly period of each fiscal
year of the Borrower, or within such further time as the Lender may permit, the
Call Reports filed by the Bank with federal bank regulatory agencies;
(B) promptly upon the request of Lender, the internally prepared “watch list” or
other reports of the Bank with respect to delinquent, classified or assets
requiring special attention; and (C) as soon as available, but in any event not
more than forty-five (45) days after the close of each quarterly period of each
fiscal year of the Borrower, or within such further time as the Lender may
permit, Form FRY-9C filed by the Borrower with federal bank regulatory agencies;
          (iii) the Borrower shall furnish the Lender, at the same time as the
quarterly financial reports referred to in Section 4.2(a)(ii), a quarterly
compliance certificate in the form set forth as Exhibit G hereto, which
certificate shall state that (A) the Borrower is in compliance in all material
respects with all covenants contained in this Agreement, (B) that no Default or
Event of Default has occurred or is continuing, or, if there is any such event,
describing such event, the steps, if any, that are being taken to cure it, and
the time within which such cure will occur and (C) all representations and
warranties made by the Borrower herein other than in Section 3.2 continue to be
true as of the date of such certificate. Such quarterly compliance certificate
shall be signed by the Chief Financial Officer of the Borrower and shall also
contain, in a form and with such specificity as is reasonably satisfactory to
the Lender, such additional information as

23



--------------------------------------------------------------------------------



 



the Lender shall have reasonably requested by the Borrower prior to the
submission thereof;
          (iv) to the extent permitted by law, promptly after same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent by the Borrower or the Bank to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower or the Bank may file or be
required to file with any federal or state banking regulatory agency or any
other Governmental Agency or with any securities exchange, including, but not
limited to, 10-Ks, 10-Qs, proxy statements and other SEC filings, and each Call
Report and Uniform Bank (and Bank Holding Company) Performance Report with
respect to the Borrower or its Subsidiaries;
          (v) immediately after receiving knowledge thereof, notice in writing
of all charges, assessments, actions, suits and proceedings (as well as notice
of the outcome of any such charges, assessments, actions, suits and proceedings)
that are initiated by, or brought before, any court or governmental department,
commission, board or other administrative agency, in connection with the
Borrower or the Bank, other than ordinary course of business litigation not
involving the FRB, the FDIC, or the NCCB, which, if adversely decided, would not
have a material adverse effect on the financial condition or operations of the
Borrower or the Bank;
          (vi) promptly upon receipt thereof, one copy of each written audit
report submitted to the Borrower by its independent auditors; and
          (vii) promptly after the occurrence thereof, notice of any other
matter which has resulted in, or which might or could result in, a materially
adverse change in the financial condition, business or operations of the
Borrower or the Bank.
          (b) The Borrower (on a consolidated basis) shall maintain and cause
the Bank to maintain such capital as may be necessary to cause (a) the Borrower
to be classified as “well capitalized” and (b) the Bank to be classified as
“well capitalized,” each in accordance with the rules and regulations of its
primary federal regulator, as in effect from time to time and consistent with
the financial information and reports contemplated in Section 4.2(a) hereof.
          (c) The Borrower and its Subsidiaries shall maintain for each “Test
Period” (hereinafter defined) a “Consolidated Return on Average Assets Ratio”
(hereinafter defined) of not less than zero and 40/100 percent (0.40%). As used
in this Section , the term Consolidated Return on Average Assets Ratio” means
the ratio, determined on a consolidated basis for the Borrower and its
Subsidiaries, of net income to average total assets (the total assets as of the
beginning of any applicable test period plus the total assets as of the end of
any applicable Test Period, divided by two). As used in this Section, the term
“Test Period” means each period of four consecutive fiscal quarters, commencing
with the period of four consecutive fiscal quarters ending on March 31, 2008.
The ratio set forth in this Section shall be determined from the applicable
quarterly financial statements filed with the applicable banking regulatory
authority and the SEC.

24



--------------------------------------------------------------------------------



 



          (d) The Borrower shall at all times maintain a “Consolidated
Non-Performing Assets Ratio” of not greater than two and 50/100 percent (2.50%).
As used in this Section, the term “Consolidated Non-Performing Assets Ratio”
means the ratio, determined on a consolidated basis for the Borrower, of (i) the
sum of “Non-Performing Assets” plus “OREO,” to (ii) the sum of “Total Loans”
plus “OREO.” As used in this Section, the term “Non-Performing Assets” means the
sum of all loans classified as past due 90 days or more and still accruing
interest, all loans classified as “non-accrual” and no longer accruing interest,
all loans classified as “restructured loans and leases,” and all other
“non-performing loans.” As used in this Section, the term “Total Loans” means
the total of all performing and non-performing loans. As used in this Section,
the term “OREO” means the fair value of all other real estate owned by the
Borrower and its Subsidiaries as reflected on the Call Reports of the
Subsidiaries; provided, however, that this term excludes all real estate which
is occupied and used by the Borrower and its Subsidiaries in the ordinary course
of business. The ratio set forth in this Section shall be measured beginning
March 31, 2008, and as of the end of each fiscal quarter thereafter, and shall
be measured quarterly and shall be determined from the applicable quarterly
financial statements filed with the applicable banking regulatory authority.
          (e) The Bank, and any other depository institution subsidiary of
Borrower, shall maintain its reserves for possible loan and lease losses (i) in
compliance with all applicable rules, regulations, policy and interpretive
statements of regulatory authorities, including but not limited to the FDIC, the
SEC and the Financial Accounting Standards Board, and (ii) in an amount adequate
in all respects to provide for losses, net of recoveries relating to loans
previously charged off, on outstanding loans and leases.
          (f) The Borrower shall promptly pay and discharge all taxes,
assessments and other governmental charges imposed upon the Borrower or the Bank
or upon the income, profits, or property of the Borrower or the Bank and all
claims for labor, material or supplies which, if unpaid, might by law become a
lien or charge upon the property of the Borrower or the Bank. Neither the
Borrower nor the Bank shall be required to pay any such tax, assessment, charge
or claim, so long as the validity thereof shall be contested in good faith by
appropriate proceedings, and reserves therefor shall be maintained on the books
of the Borrower or the Bank as are deemed adequate by the Lender.
          (g) The Borrower shall maintain bonds and insurance and cause the Bank
to maintain bonds and insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risk as is usually
carried by owners of similar businesses and properties in the same geographic
area in which the Borrower or the Bank operates, and such additional bonds and
insurance as may reasonably be required by the Lender.
          (h) To the extent not prohibited by law, the Borrower shall permit and
cause the Bank to permit the Lender through its employees, attorneys,
accountants or other agents, to inspect any of the properties, corporate books
and financial books and records of the Borrower and the Bank at such times and
as often as the Lender reasonably may request.
          (i) As soon as possible, and in any event within ten (10) Business
Days, after: (i) the Borrower or any ERISA Affiliate knows that with respect to
any Plan, a “prohibited transaction,” an ERISA Event, or any other event or
condition which could subject the Borrower

25



--------------------------------------------------------------------------------



 



or any ERISA Affiliate to liability under ERISA or the Code; or (ii) the
institution of steps by the Borrower or any ERISA Affiliate to withdraw from, or
the institution of any steps by any party to terminate, any Plan; has or may be
reasonably expected to have occurred, the Borrower shall deliver to the Lender a
certificate of a responsible officer setting forth the details of such matter,
the action that the Borrower proposes to take with respect thereto, and, when
known, any action taken or threatened by the Internal Revenue Service, the U.S.
Department of Labor, or the Pension Benefit Guaranty Corporation. For purposes
of this covenant, the Borrower shall be deemed to have knowledge of all facts
known by the fiduciaries of any plan of the Borrower or any ERISA Affiliate.
          (j) The Borrower shall:
          (i) exercise and cause the Bank to exercise due diligence in order to
comply with all federal, state and local laws, statutes, ordinances, regulations
and policies relating to health, safety, ecology or the environment
(collectively, the “Environmental Laws”);
          (ii) permit the Lender, from time to time and in its sole and absolute
discretion, to retain, at the Borrower’s expense, an independent professional
consultant to review any report relating to Hazardous Materials prepared by or
for the Borrower or the Bank, and at reasonable times and subject to reasonable
conditions to conduct its own investigation of any real property or other
facility currently or then owned, leased, operated or used by the Borrower or
the Bank, and the Borrower agrees to use (and to cause the Bank to use) its best
efforts to obtain permission for the Lender’s professional consultant to conduct
its own investigation of any real property or other facility previously owned,
leased, operated or used by the Borrower or the Bank. The Borrower hereby grants
to the Lender, its agents, employees, consultants, and contractors the right to
enter into or on to, at reasonable times, the real property or other facilities
owned, leased, operated or used by the Borrower or the Bank (hereinafter, each a
“Facility” and collectively the “Facilities”) to perform such tests on such
property as are reasonably necessary to conduct such a review and/or
investigation;
          (iii) promptly advise the Lender in writing and in reasonable detail
of (A) any presence, use, storage, transportation, discharge, disposal, release
or threatened release (each of the foregoing being hereinafter referred to as a
“Condition or Release”) of any Hazardous Materials required to be reported by
the Borrower or the Bank to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws, (B) any and all
written communications with respect to claims or threatened claims under or with
respect to any Environmental Laws (an “Environmental Claim”) or any Condition or
Release of Hazardous Material required to be reported to any federal, state or
local governmental or regulatory agency by the Borrower or the Bank, (C) any
remedial action taken by the Borrower or any other Person in response to (1) any
Hazardous Material on, under or about any Facility, the existence of which could
result in an Environmental Claim against the Borrower or the Bank, or (2) any
Environmental Claim that could have a material adverse effect on the Borrower or
the Bank, (D) the Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Facility that could cause such
Facility or any part

26



--------------------------------------------------------------------------------



 



thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws, and (E) any request
for information from any Governmental Agency indicating that such agency has
initiated an investigation as to whether the Borrower or the Bank may be
potentially responsible for any Condition or Release of Hazardous Material;
          (iv) promptly notify the Lender of (A) any acquisition of stock,
assets, or property by the Borrower or the Bank that reasonably could be
expected to expose any proposed action outside the normal course of business to
be taken by the Borrower or the Bank to, or result in, Environmental Claims that
could have a material adverse effect or that could be expected to have a
material adverse effect on any governmental authorization, license, permit or
approval (collectively, the “Governmental Authorizations”) then held by the
Borrower or the Bank, and (B) any proposed action outside the normal course of
business to be taken by the Borrower or the Bank to commence industrial or other
operations that could subject the Borrower or the Bank to additional laws, rules
or regulations, including, without limitation, laws, rules and regulations
requiring additional environmental permits or licenses;
          (v) at their own expense, provide copies of such documents or
information as the Lender may reasonably request in relation to any matters
disclosed pursuant to this Section 4.2(j);
          (vi) promptly take any and all necessary remedial action in connection
with any Condition or Release of any Hazardous Materials, on, under or about any
Facility in order to comply with all applicable Environmental Laws and
Governmental Authorizations. In the event the Borrower or the Bank undertakes
any remedial action with respect to any Hazardous Material on, under or about
any Facility, such Borrower or the Bank shall conduct and complete such remedial
action in compliance with all applicable Environmental Laws and in accordance
with the policies, orders and directives of all federal, state and local
government authorities; and
          (vii) defend, indemnify and hold harmless the Lender, its directors,
officers, employees, agents, successors and assigns (including, without
limitation, any participants in any Loan) from and against any and all losses,
damages, liabilities, claims, actions, judgments, court costs and legal or other
expenses (including, without limitation, attorney’s fees and expenses) which the
Lender may incur as a direct or indirect consequence of (a) any claim or action,
pending or threatened, of any Governmental Agency or other Person relating to
any Hazardous Material or Environmental Law, or any other violation of an
Environmental Law, or (b) the use, generation, manufacture, storage, disposal,
threatened disposal, transportation or presence of Hazardous Materials in, on,
under or about any real property owned or leased by the Borrower or any
Subsidiary or otherwise by the Borrower or any Subsidiary. The Borrower’s duty
and obligations to defend, indemnify and hold harmless the Lender shall survive
the cancellation of the Notes and any other Loan Documents.

27



--------------------------------------------------------------------------------



 



          (k) The Borrower shall promptly provide the Lender with copies of all
written reports presented to the board of directors of the Borrower as the
Lender may from time to time reasonably request.
          (l) The Borrower shall promptly provide and cause the Bank to promptly
provide the Lender with such other information concerning the business,
operations, financial condition and regulatory status of the Borrower and the
Bank as the Lender may from time to time reasonably request, so long as such
information is not confidential and related to a customer of the Borrower or the
Bank.
          (m) The Borrower shall do or cause to be done all things necessary to
maintain, preserve and renew its corporate existence and that of the Bank and
its and their rights and franchises, and comply with all related laws applicable
to the Borrower or the Bank.
          (n) The Borrower shall comply and cause the Bank to comply with all
applicable statutes, rules, regulations, orders and restrictions in respect of
the conduct of their respective businesses and the ownership of their respective
properties.
          (o) If the Subordinated Debt ceases to be deemed to be Tier 2 Capital
other than due to the limitation imposed by the second sentence of 12 C.F.R.
250.166(e)(1), which limits the capital treatment of subordinated debt during
the five years immediately preceding the maturity date of the subordinated debt,
the Borrower shall: (i) immediately notify the Lender; and (ii) immediately upon
request of the Lender execute and deliver all such agreements (including,
without limitation, pledge agreements and replacement notes) as the Lender may
reasonably request in order to restructure the obligations evidenced by the
Subordinated Debenture as a senior secured obligation of the Borrower.
          (p) The Borrower shall promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Lender may
reasonably request to evidence any of the Loans, cure any defect in the
execution and delivery of any of the Loan Documents, perfect any lien, comply
with any legal requirement applicable to the Lender or the Loans or more fully
to describe particular aspects of the agreements set forth or intended to be set
forth in any of the Loan Documents.
          (q) The Borrower will, and will cause each of its Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted.
          (r) The Borrower will continue to be a registered bank holding company
in accordance with applicable law, and will cause Bank to maintain federal
deposit insurance and to be a member of an insurance fund managed or maintained
by the FDIC (or any successor).
          (s) The Borrower will maintain, and will cause each Subsidiary to
maintain, proper books of record and account in which full, true, and correct
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities.
          (t) The Borrower will comply, and will cause each Subsidiary to
comply, in all material respects with all agreements, contracts, and instruments
binding on it or affecting its

28



--------------------------------------------------------------------------------



 



properties or business.
ARTICLE V
EVENTS OF DEFAULT; DEFAULT; RIGHTS UPON DEFAULT
     5.1 Events of Default. Subject to Section 5.7 below, the happening or
occurrence of any of the following events, acts or conditions (an “Event of
Default”) and the Borrower’s failure to cure same after expiration of any
applicable cure period shall each constitute a “Default” hereunder, and any such
Default shall also constitute a Default under all of the Notes, the Pledge
Agreement and any other Loan Document, without right to notice or time to cure
in favor of the Borrower except as indicated below:
          (a) if the Borrower fails to make payment when due or where applicable
upon demand, or fails to make any payments as provided for herein;
          (b) if there continues to exist any breach of any obligation of the
Borrower under this Agreement or any other Loan Document and such breach remains
uncured beyond the applicable time period, if any, specifically provided
therefor, and, if no time period is stated, then such breach remains uncured for
five (5) days after notice thereof;
          (c) if any representation or warranty made by the Borrower herein, or
in any other agreement now or at any time hereafter existing between the
Borrower and the Lender, is breached or is false or misleading, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
the Borrower or the Bank to the Lender is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified;
          (d) if (i) the Borrower, the Bank or any affiliate of the Borrower
fails to perform or observe any covenant or agreement contained in any other
agreement between the Borrower, the Bank or any affiliate of the Borrower,
respectively, and the Lender, or if any condition contained in any agreement
between the Borrower, the Bank or any affiliate of the Borrower, respectively,
and the Lender is not fulfilled, and such failure or nonfulfillment remains
uncured beyond the applicable time period, if any, specifically provided
therefor and if no time period is stated, then such failure or nonfulfillment
remains uncured for five (5) days;
          (e) if the FRB, the FDIC, the SEC or other Governmental Agency charged
with the regulation of bank holding companies or depository institutions:
(i) issues to the Borrower or the Bank, or initiates any action, suit or
proceeding to obtain against, impose on or require from the Borrower or the
Bank, a cease and desist order or similar regulatory order, the assessment of
civil monetary penalties, articles of agreement, a memorandum of understanding,
a capital directive, a capital restoration plan, restrictions that prevent or as
a practical matter impair the payment of dividends by the Bank or the payments
of any debt by the Borrower, restrictions that make the payment of the dividends
by the Bank or the payment of debt by the Borrower subject to prior regulatory
approval, a notice or finding under Section 8(a) of the FDI Act, or any similar
enforcement action, measure or proceeding; or (ii) proposes or issues to any
executive officer or director of the Borrower or the Bank, or initiates any
action, suit or proceeding to obtain against, impose on or require from any such
officer or director, a cease and desist order or similar

29



--------------------------------------------------------------------------------



 



regulatory order, a removal order or suspension order, or the assessment of
civil monetary penalties;
          (f) if the Bank is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for the Bank;
          (g) if (i) the Borrower or the Bank becomes insolvent or is unable to
pay its debts as they mature; or makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts as they mature; or
(ii) suspends transaction of its usual business; or (iii) if a trustee of any
substantial part of the assets of the Borrower or the Bank is applied for or
appointed, and if appointed in a proceeding brought against the Borrower, the
Borrower by any action or failure to act indicates its approval of, consent to,
or acquiescence in such appointment, or within thirty (30) days after such
appointment, such appointment is not vacated or stayed on appeal or otherwise,
or shall not otherwise have ceased to continue in effect;
          (h) if any proceedings involving the Borrower or the Bank are
commenced by or against the Borrower or the Bank under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government
and, with respect to the Borrower only, if such proceedings are instituted
against the Borrower, the Borrower by any action or failure to act indicates its
approval of, consent to or acquiescence therein, or an order shall be entered
approving the petition in such proceedings and within thirty (30) days after the
entry thereof such order is not vacated or stayed on appeal or otherwise, or
shall not otherwise have ceased to continue in effect;
          (i) if any judgment or judgments, writ or writs, or warrant or
warrants of attachment, or any similar process or processes, in an aggregate
amount in excess of $500,000, shall be entered or filed against the Borrower or
the Bank or against any of their property and which remains unvacated, unbonded,
unstayed or unsatisfied for a period of thirty (30) days;
          (j) if the Borrower or the Bank is in default in any payment of
principal or interest for any other obligation(s), or in the performance of any
other term, condition or covenant contained in any agreement(s) (including but
not limited to an agreement in connection with the acquisition of capital
equipment on a title retention or net lease basis), under which any such
obligation is created the effect of which default, in either case, is to cause
or permit the holder of such obligation(s) to cause such obligation(s) to become
due prior to its stated maturity;
          (k) if the Pledged Stock, as defined in the Pledge Agreement, is
attached, seized, subjected to a writ of distress warrant, or is levied upon or
becomes subject to any lien, claim, security interest or other encumbrance of
any kind, or comes within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors;
          (l) if the Borrower applies for, consents to or acquiesces in the
appointment of a trustee, receiver, conservator or liquidator for itself under
Chapter 7 or Chapter 11 of the United States Bankruptcy Code (the “Code
Provisions”), or in the absence of such application, consent

30



--------------------------------------------------------------------------------



 



or acquiescence, a trustee, conservator, receiver or liquidator is appointed for
the Borrower, and is not discharged within thirty (30) days, or any bankruptcy,
reorganization, debt arrangement or other proceeding or any dissolution,
liquidation, or conservatorship proceeding is instituted by or against the
Borrower under the Code Provisions, and if instituted against the Borrower, is
consented or acquiesced in by it or remains for thirty (30) days undismissed, or
if the Borrower is enjoined, restrained or in any way prevented from conducting
all or any material part of its business under the Code Provisions;
          (m) if the Bank applies for, consents to or acquiesces in the
appointment of a receiver for itself, or in the absence of such application,
consent or acquiescence, a receiver is appointed for the Bank, and is not
discharged within thirty (30) days;
          (n) if thirty-five percent (35%) or more of the outstanding voting
stock of the Borrower shall be acquired (with or without consideration),
directly or indirectly, by a Person, or group of Persons acting in concert,
whether in one transaction or a series of transactions, where such Person or
group is not a stockholder of the Borrower as of the date of the Agreement;
          (o) the TP Junior Subordinated Debentures are no longer junior and
subordinate in all respects to the Loans;
          (p) any lien purported to be created under any Loan Document shall
cease to be, or shall be asserted by the Borrower or any of its Subsidiaries not
to be, a valid and perfected lien on any collateral, with the priority required
hereby, except (i) as a result of the sale or other disposition of the
applicable collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Lender’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Loan Documents; or
          (q) any Loan Document shall otherwise for any reason cease to be in
full force and effect and valid, binding and enforceable in accordance with its
terms after its date of execution, or the Borrower shall so state in writing.
     5.2 Remedies of the Lender. Subject to Section 5.7, upon the occurrence of
any Default, the Lender shall have the right, if such Default shall then be
continuing, in addition to all the remedies conferred upon the Lender by law or
equity or the terms of any Loan Document, to do any or all of the following,
concurrently or successively, without notice to the Borrower:
          (a) Declare the Senior Notes to be, and each of the Senior Notes shall
thereupon become, immediately due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived,
anything contained herein or in either of the Senior Notes to the contrary
notwithstanding; or
          (b) Terminate the Lender’s obligations under this Agreement to extend
credit of any kind or to make any disbursement, whereupon the commitment and
obligation of the Lender to extend credit or to make disbursements hereunder
shall terminate; or
          (c) Exercise all of its rights and remedies at law, in equity and/or
pursuant to the Pledge Agreement and any document delivered pursuant thereto,
including foreclosing on the Pledged Stock.

31



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein, upon the occurrence
of a Default pursuant to item (h) or clause (iii) of item (g) or item (l) of
Section 5.1, without notice by the Lender to, or demand by the Lender of, the
Borrower, the Senior Notes shall become immediately due and payable. The
Borrower shall pay to the Lender, upon demand, all expenses (including, without
limitation, attorneys’ fees and expenses) of obtaining such judgment or decree
or of otherwise seeking to enforce its rights under this Agreement or any of the
other Loan Documents or other related documents; and all such expenses, as
determined by the Lender in its sole and absolute discretion, shall, until paid,
be secured by the Loan Documents and shall bear interest at the Default Rate of
Interest.
     5.3 Protective Advances. If a Default occurs, the Lender may (but shall in
no event be required to) cure any such Default and any amounts expended by the
Lender in so doing, as determined by the Lender in its sole and absolute
discretion, shall (a) be deemed advanced by the Lender under an obligation to do
so regardless of the identity of the Person to whom such funds are furnished,
(b) constitute additional advances hereunder, the payment of which is additional
indebtedness evidenced by the applicable Note(s) that correspond(s) to the
subject Default, and (c) become due and owing, at the Lender’s demand, with
interest accruing from the date of disbursement thereof until fully paid at the
Default Rate of Interest.
     5.4 Other Remedies. If any Default shall occur and be continuing, the
Lender may, in addition to any other rights and remedies hereunder, exercise any
and all remedies provided in any of the other Loan Documents and other related
documents.
     5.5 No Lender Liability. To the extent permitted by law, the Lender shall
have no liability for any loss, damage, injury, cost or expense resulting from
any action or omission by it, or any of its representatives, which was taken,
omitted or made in good faith.
     5.6 Lender’s Fees and Expenses. In case of any Default hereunder, the
Borrower shall pay the Lender’s fees and expenses including, without limitation,
attorneys’ fees and expenses, in connection with the enforcement of this
Agreement or any of the other Loan Documents or other related documents.
     5.7 Limitation of Remedies with Respect to the Subordinated Debt. If a
Default under Section 5.1(l) or Section 5.1(m) shall occur, the Lender may
declare the Subordinated Debenture and any other amounts due the Lender
hereunder immediately due and payable, whereupon the Subordinated Debenture and
such other amounts payable hereunder shall immediately become due and payable,
without presentment, demand, protest or notice of any kind. If the Borrower
receives a written notification from the FRB that the Subordinated Debenture no
longer constitutes Tier 2 capital of the Borrower (the “FRB Notice”) and if
thereafter any Default shall occur under Section 5.1, the Lender may declare the
Subordinated Debenture and any other amounts due the Lender hereunder
immediately due and payable, whereupon the Subordinated Debenture and such other
amounts payable hereunder shall immediately become due and payable, without
presentment, demand, protest or notice of any kind. Upon the occurrence of a
Default, it is specifically understood and agreed that, notwithstanding the
curing of such Default, the Borrower shall not be released from any of its
covenants hereunder unless and until the Subordinated Debenture is paid in full.
Upon the occurrence of a Default without notice by the Lender to or demand by
the Lender of the

32



--------------------------------------------------------------------------------



 



Borrower, the Lender shall have no further obligation to and may then forthwith
cease advancing monies or extending credit to or for the benefit of the Borrower
under this Agreement and the other Loan Documents. The parties agree that until
the earlier of the Subordinated Debt Maturity Date or the delivery of a FRB
Notice, the Lender may only enforce the Borrower’s obligations under the
Subordinated Debenture (a) if the Borrower fails to pay interest when due on the
Subordinated Debenture, in which case the Lender may pursue the Borrower for
such interest, (b) if the Borrower fails to comply with any of the covenants set
forth in Section 4.1 (other than Section 4.1(a) and Section 4.1(c)) and
Section 4.2, in which case the Lender may pursue the Borrower to ensure that the
Borrower complies with such covenants, and the Lender acknowledges that the
violations contemplated in (a) and (b) above shall not, taken individually,
accelerate the Subordinated Debt, or (c) if a Default occurs under Sections
5.1(l) or Section 5.1(m), in which case the first sentence of this Section 5.7
shall govern.
ARTICLE VI
MISCELLANEOUS
     6.1 Waiver By the Lender. No failure or delay on the part of the Lender in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy shall
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. Time is of the essence in the
performance of the covenants, agreements and obligations of the Borrower and the
Bank.
     6.2 Entire Agreement and Modifications of Agreement. This Agreement
constitutes the entire agreement between the parties and supersedes all prior
agreements between the Lender and the Borrower with respect to the subject
matter hereof. All exhibits or schedules attached hereto or referenced herein
are hereby incorporated into this Agreement. The recitals set forth in this
Agreement are an integral part hereof. No amendment, modification, termination
or waiver of any provision of this Agreement, the Pledge Agreement or the Notes,
or consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific purpose for which
given. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

33



--------------------------------------------------------------------------------



 



     6.3 Notices. All notices and requests to or upon the respective parties
hereto shall be in writing and shall be deemed to have been given or made five
(5) days after having been deposited in the United States mail, certified or
registered with return receipt requested, or when delivered personally (by
courier service such as Federal Express, or by other messenger) at the address
or when dispatched by telecopy or other means of facsimile transmission, to the
number set forth below:
          if to the Lender:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Timothy Pham, Vice President
Telecopy: (312) 732-7002
          with a copy to:
Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, Texas 75202
Attention: Charles E. Greef, Esq.
                    Michael J. Blayney, Esq.
Telecopy: (214) 740-7127
          if to the Borrower:
Gateway Financial Holdings, Inc.
1580 Laskin Road
Virginia Beach, Virginia 23451
Attention: Theodore L. Salter, Senior Executive Vice President, Chief Financial
Officer and Treasurer
Telecopy: (252) 334-1651
          with a copy to:
Williams Mullen, a Professional Corporation
P.O. Box 19764
Raleigh, North Carolina 27619-9764
Attention: Ronald D. Raxter, Esq.
Telecopy: (919) 981-4300
or to such addresses as may be hereafter designated by the respective parties
hereto in writing by a notice given in accordance herewith.
     6.4 Facsimile; Counterparts. This Agreement may be executed by facsimile
and in any number of counterparts, and by different parties hereto in separate
counterparts, each of which

34



--------------------------------------------------------------------------------



 



when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same instrument.
     6.5 Assignment and Participation. The Lender may pledge or otherwise
hypothecate all or any portion of this Agreement or grant participations herein
(provided the Lender acts as agent for any participants, except as provided
below) or in any of its rights and security hereunder, including, without
limitation, the Notes. The Lender may also assign all or any part of any Loan
and the Lender’s obligations in connection therewith to one or more commercial
banks or other financial institutions or investors (each an “Assignee Lender”).
The Lender shall notify the Borrower in advance of the identity of any proposed
Assignee Lender. Upon delivery to the Borrower of an executed copy of the
Assignee Lender’s assignment and acceptance (a) each such Assignee Lender shall
be deemed to be a party hereto and, to the extent that rights and obligations
hereunder have been assigned and delegated to such Assignee Lender, such
Assignee Lender shall have the rights and obligations of the Lender hereunder
and under the other Loan Documents and other related documents (b) the Lender,
to the extent that rights and obligations hereunder have been assigned and
delegated by it, shall be released from its obligations hereunder and under the
other Loan Documents (including, without limitation, the obligation to fund the
Assignee Lender’s share of the Loans) and other related documents. Within five
(5) Business Days after receipt of a copy of the executed assignment and
acceptance document, the Borrower shall execute and deliver to the Lender a new
Note or Notes, as applicable (for delivery to the relevant Assignee Lender),
evidencing such Assignee Lender’s assigned portion of the Loans and a
replacement Note or Notes, as applicable, in the principal amount of the Loans
retained by the Lender (such Note(s) to be in exchange for, but not in payment
of, the Note(s) then held by the Lender). Each such Note shall be dated the date
of the corresponding predecessor Note. The Lender shall mark the predecessor
Note “exchanged” and deliver it to the Borrower. Accrued interest on that part
of the predecessor Note evidenced by the new Note, and accrued fees, shall be
paid as provided in the assignment agreement between the Lender and to the
Assignee Lender. Accrued interest on that part of the predecessor Note(s)
evidenced by the replacement Note(s) shall be paid to the Lender. Accrued
interest and accrued fees shall be so apportioned between the Notes and paid at
the same time or times provided in the predecessor Note(s) and in this
Agreement. The Borrower authorizes the Lender to disclose to any prospective
Assignee Lender any financial or other information pertaining to the Borrower or
the Loans. In addition, the Borrower agrees that, if so requested by the Lender,
the Borrower will cause all insurance policies, binders and commitments
(including, without limitation, casualty insurance and title insurance) required
by the Loan Documents or other related documents to be delivered to the Lender
to name the Assignee Lender as an additional insured or obligee, as the Lender
may request. Anything in this Agreement to the contrary notwithstanding, and
without the need to comply with any of the formal or procedural requirements of
this Agreement, including this Section 6.5, the Lender may at any time and from
time to time pledge and assign all or any portion of its rights under all or any
of the Loan Documents and other related documents to a Federal Reserve Bank;
provided that no such pledge or assignment shall release the Lender from its
obligations thereunder.
     6.6 Successors and Assigns. This Agreement shall become effective when it
shall have been executed by the Borrower and the Lender and thereafter shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein

35



--------------------------------------------------------------------------------



 



without the prior written consent of the Lender which may be given or denied in
the Lender’s sole and absolute discretion.
     6.7 Governing Law; Venue. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE
BEEN NEGOTIATED, EXECUTED AND DELIVERED AT, AND SHALL BE DEEMED TO HAVE BEEN
MADE AT, CHICAGO, ILLINOIS. THE LOANS PROVIDED FOR HEREIN ARE TO BE FUNDED AND
REPAID AT, AND THIS AGREEMENT IS OTHERWISE TO BE PERFORMED AT, CHICAGO, ILLINOIS
AND THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS WITHOUT REFERENCE TO: (a) ITS JUDICIALLY OR STATUTORILY PRONOUNCED
RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW; (b) WHERE ANY OTHER AGREEMENT
IS EXECUTED OR DELIVERED; (c) WHERE ANY PAYMENT OR OTHER PERFORMANCE REQUIRED BY
ANY SUCH AGREEMENT IS MADE OR REQUIRED TO BE MADE; (d) WHERE ANY BREACH OF ANY
PROVISION OF ANY SUCH AGREEMENT OCCURS, OR ANY CAUSE OF ACTION OTHERWISE
ACCRUES; (e) WHERE ANY ACTION OR OTHER PROCEEDING IS INSTITUTED OR PENDING;
(f) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF BUSINESS, OR
JURISDICTION OR ORGANIZATION OR DOMESTICATION OF ANY PARTY; (g) WHETHER THE LAWS
OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF ILLINOIS; OR (h) ANY COMBINATION OF THE FOREGOING. AS PART OF
THE CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE BORROWER RECOGNIZES THAT
THE LENDER’S OFFICE IS LOCATED IN CHICAGO, ILLINOIS AND THAT THE LENDER MAY BE
IRREPARABLY HARMED IF REQUIRED TO INSTITUTE OR DEFEND ANY ACTIONS AGAINST THE
BORROWER IN ANY JURISDICTION OTHER THAN THE NORTHERN DISTRICT OF ILLINOIS OR
COOK COUNTY, ILLINOIS; THEREFORE, THE BORROWER IRREVOCABLY (i) AGREES THAT ANY
SUIT, ACTION OR OTHER LEGAL PROCEEDING RELATING TO THE AGREEMENT AND/OR THE LOAN
REFERENCED HEREIN MAY BE BROUGHT IN THE NORTHERN DISTRICT OF ILLINOIS, IF
FEDERAL JURISDICTION IS AVAILABLE, AND, OTHERWISE, IN THE DISTRICT COURT OF COOK
COUNTY, AT THE LENDER’S OPTION; (ii) CONSENTS TO THE JURISDICTION OF EACH SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING; (iii) WAIVES ANY OBJECTION WHICH
THE BORROWER OR ANY SUBSIDIARY MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN EITHER SUCH COURT; AND (iv) AGREES TO JOIN THE LENDER IN
ANY PETITION FOR REMOVAL TO EITHER SUCH COURT BROUGHT BY THE LENDER. NOTHING
CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     6.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction; wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law.

36



--------------------------------------------------------------------------------



 



     6.9 Survival of Representations and Warranties. All covenants, agreements,
representations and warranties made by the Borrower herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall,
notwithstanding any investigation by or knowledge on the part of the Lender, be
deemed material and relied on by the Lender and shall survive the making of this
Agreement, the execution and delivery of the Notes and the Pledge Agreement and
the disbursement of proceeds under the Loans, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
satisfied all of its obligations to the Lender, including, but not limited to
the obligation to pay in full all principal, interest and other amounts in
accordance with the terms of this Agreement and the Notes. All warranties and
representations in any such certificates or other instrument shall constitute
warranties and representations by the Borrower hereunder.
     6.10 Extensions and Renewals. This Agreement shall govern the terms of any
extensions or renewals to the Notes, subject to any additional terms and
conditions imposed by the Lender in connection with any such extension or
renewal.
     6.11 Release; Indemnification. The Borrower hereby releases the Lender from
any and all causes of action, claims or rights which the Borrower may now or
hereafter have for, or which may arise from, any loss or damage caused by or
resulting from (a) any failure of the Lender to protect, enforce against or
collect upon, in whole or in part, any of the Pledged Stock and (b) any other
act or omission to act on the part of the Lender, its officers, agents or
employees, except in each instance for willful misconduct and gross negligence.
The Borrower shall indemnify, defend and hold the Lender and its Affiliates
harmless from and against any and all losses, liabilities, obligations,
penalties, claims, fines, demands, litigation, defenses, costs, judgments,
suits, proceedings, actual damages, disbursements or expenses of any kind or
nature whatsoever (including, without limitation, attorneys’ fees and expenses)
which may at any time be either directly or indirectly imposed upon, incurred by
or asserted or awarded against the Lender or any of the Lender’s Affiliates in
connection with, arising from or relating to the Lender’s entering into or
carrying out the terms of this Agreement or being the holder of any Note, other
than any loss, liability, damage, suit, claim, expense, fees or costs arising
solely by reason of the Lender’s or any of the Lender’s Affiliates’ willful
misconduct or gross negligence.
     6.12 Certain UCC and Accounting Terms; Interpretations. Except as otherwise
defined in this Agreement or the other Loan Documents, all words, terms and/or
phrases used herein and therein shall be defined by the applicable definition
therefore (if any) in the Uniform Commercial Code as in effect in the State of
Illinois. Notwithstanding the foregoing, any accounting term not specifically
defined herein shall be construed in accordance with GAAP which are applied in
the preparation of the financial statements referred to in Section 3.2, and all
financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. The foregoing definitions are equally applicable to both the singular
and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of like import when used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The word “including” when used in this Agreement without the phrase “without

37



--------------------------------------------------------------------------------



 



limitation,” shall mean “including, without limitation.” All references to time
of day herein are references to Chicago, Illinois time unless otherwise
specifically provided. Any reference contained herein to attorneys’ fees and
expenses shall be deemed to be reasonable fees and expenses of the Lender’s
outside counsel and of any other third-party experts or consultants engaged by
the Lender’s outside counsel on the Lender’s behalf. All references to any Loan
Document shall be deemed to be to such document as amended, modified or restated
from time to time. With respect to any reference in this Agreement to any
defined term, (a) if such defined term refers to a Person, then it shall also
mean all heirs, legal representatives and permitted successors and assigns of
such Person, and (b) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.
     6.13 Additional Actions. The Borrower agrees to do or cause the Bank to do
such further acts and things and to execute and deliver to the Lender such
additional assignments, agreements, powers and instruments, as the Lender may
reasonably require or deem advisable to carry into effect the purposes of this
Agreement, the Notes, the Pledge Agreement or any agreement or instrument in
connection herewith, or to better assure and confirm unto the Lender its rights,
powers and remedies hereunder or under such other loan documents. Such further
actions may include, but not be limited to, the filing of UCC-1 financing
statements, in form satisfactory to the Lender and its counsel, with the
Secretary of State of Illinois in favor of the Lender with respect to the
Pledged Stock and any proceeds therefrom.
     6.14 Revival of Liabilities. To the extent that the Lender receives any
payment on account of the Borrower’s Liabilities and any such payment(s) and/or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, subordinated and/or required to be repaid
to a trustee, receiver or any other Person under any bankruptcy act, state or
federal law, common law or equitable cause, then, to that of such payment(s) or
proceeds received, the Borrower’s Liabilities or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment(s) and/or proceeds had not been received by the Lender and applied on
account of the Borrower’s Liabilities; provided, however, if the Lender
successfully contests any such invalidation, declaration, set aside,
subordination or other order to pay any such payment and/or proceeds to any
third party, the revived Borrower’s Liabilities shall be deemed satisfied.
     6.15 Change of Control. The Lender shall have the option, exercisable on at
least one Business Days’ prior notice, upon the consummation, in whole or in
part, of any transaction effecting any change of control of the Borrower that
has been approved as such by any federal or state regulatory agency, to declare
the entire principal of and interest accrued on the Senior Loans then
outstanding to be, and the Senior Loans, the Senior Notes and all of Borrower’s
Liabilities shall thereupon become, forthwith, due and payable, without any
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, and the Borrower shall forthwith pay to each holder of
a Senior Note the entire outstanding principal of and interest accrued on each
such Senior Note and to the Lender the Borrower’s Liabilities. For purposes of
this Section 6.15 only, following receipt by the Borrower of a FRB Notice, the
terms “Senior Loans,” “Senior Notes” and “Borrower’s Liabilities” shall be
deemed to include the Subordinated Debt, the Subordinated Debenture and all of
the obligations of the Borrower in connection therewith, as applicable.

38



--------------------------------------------------------------------------------



 



     6.16 Brokerage Commissions. The Borrower shall indemnify, defend and hold
the Lender and its Affiliates harmless from and against any and all losses,
liabilities, obligations, penalties, claims, fines, lost profits, demands,
litigation, defenses, costs, judgments, suits, proceedings, damages,
disbursements or expenses of any kind or nature whatsoever (including, without
limitation, attorneys’ fees and expenses), consequential or otherwise, which may
at any time be either directly or indirectly imposed upon, incurred by or
asserted or awarded against the Lender or any of its Affiliates in connection
with, arising out of or relating to any claim of a broker’s or finder’s fee
against the Lender or any Person in connection with the transaction herein
contemplated arising out of or relating to the Borrower’s or the Lender’s action
or inaction.
     6.17 Publicity. The Borrower shall not publicize any Loan without the prior
written consent of the Lender.
     6.18 No Third Party Beneficiary. This Agreement is made for the sole
benefit of the Borrower and the Lender, and no other Person shall be deemed to
have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder.
     6.19 Captions. Captions contained in this Agreement in no way define, limit
or extend the scope or intent of their respective provisions.
     6.20 Knowledge; Discretion. All references herein to a party’s best
knowledge shall be deemed to mean the best knowledge of such party based on
commercially reasonable inquiry. All references herein to the Borrower’s
knowledge shall be deemed to refer to the knowledge of the Borrower and each
Subsidiary. Unless specified to the contrary herein, all references herein to an
exercise of discretion or judgment by the Lender, to the making of a
determination or designation by the Lender, to the application of the Lender’s
discretion or opinion, to the granting or withholding of the Lender’s consent or
approval, to the consideration of whether a matter or thing is satisfactory or
acceptable to the Lender, or otherwise involving the decision making of the
Lender, shall be deemed to mean that the Lender shall decide unilaterally using
its sole and absolute discretion or judgment.
[Remainder of Page Intentionally Left Blank]

39



--------------------------------------------------------------------------------



 



     THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
OTHER STATEMENTS OR ACTIONS OF THE BORROWER OR THE LENDER. THE BORROWER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.
BORROWER FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER
AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO
THE LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE
LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the parties hereto have caused this Loan and
Subordinated Debenture Purchase Agreement to be executed as of the date first
above written.

            GATEWAY FINANCIAL HOLDINGS, INC.
      By:   /s/ D. Ben Berry        Name:   D. Ben Berry        Title:  
Chairman, President and
Chief Executive Officer     

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Timothy Pham        Name:   Timothy Pham        Title:   Vice
President     

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF TERM PROMISSORY NOTE

$500,000.00   May 30, 2008

     FOR VALUE RECEIVED, the undersigned, GATEWAY FINANCIAL HOLDINGS, INC., a
bank holding company incorporated under the laws of the State of North Carolina,
having its principal place of business at 1580 Laskin Road, Virginia Beach,
Virginia 23451 (the “Borrower”), hereby promises to pay to the order of JPMORGAN
CHASE BANK, N.A., a national banking association having a place of business at
10 South Dearborn Street, Chicago, Illinois 60603 (the “Lender”), in such coin
or currency of the United States which shall be legal tender in payment of all
debts and dues, public and private, at the time of payments, the principal sum
of Five Hundred Thousand and 00/100 Dollars ($500,000.00), or whatever lesser
amount of principal remains unpaid and owing from time to time.
     The unpaid principal balance plus all accrued but unpaid interest hereunder
and any other amounts owing with respect to this Note shall be due and payable
on May 30, 2015 or such earlier date on which such amount shall become due and
payable on account of acceleration by the Lender pursuant to the Agreement.
     This Note is referred to in, and was executed and delivered pursuant to,
that certain Loan and Subordinated Debenture Purchase Agreement dated as of the
date hereof by the Borrower and the Lender (as amended, restated, supplemented
or modified from time to time, the “Agreement”), to which reference is hereby
made for a statement of the terms and conditions under which the loan evidenced
hereby is to be repaid and for a statement of remedies upon the occurrence of a
“Default” as defined therein. The Agreement is incorporated herein by reference
in its entirety. All terms which are capitalized and used herein (which are not
otherwise specifically defined herein) and which are defined in the Agreement
shall be used in this Note as defined in the Agreement.
     The initial Advance under the Loan shall be treated as a Eurodollar
Advance. Interest shall accrue on amounts outstanding under the Note and shall
be calculated on the basis of a 360-day year, counting the actual number of days
elapsed, and shall be payable in arrears on the last day of each March, June,
September and December, for the period then ending, commencing June 30, 2008.
     Upon the occurrence of any Default, the Default Rate of Interest as
provided in Section 1.4(c) of the Agreement shall apply. Interest due hereunder
may, at the Lender’s option, be charged to the Borrower’s account, if any, with
the Lender.
     It is the intention of the parties hereto to conform strictly to applicable
usury laws as in effect from time to time during the term of the Loan.
Accordingly, if any transaction contemplated hereby would be usurious under
applicable law (including the laws of The United States of America, or of any
other jurisdiction whose laws may be mandatorily applicable), then,

A-1



--------------------------------------------------------------------------------



 



in that event, notwithstanding anything to the contrary in the Agreement or this
Note, it is agreed that the aggregate of all consideration that constitutes
interest under applicable law that is contracted for, charged or received under
the Agreement or this Note or otherwise in connection with the Agreement or this
Note shall under no circumstances exceed the maximum amount of interest allowed
by applicable law, and any excess shall be credited to the Borrower by the
Lender (or if such consideration shall have been paid in full, such excess
refunded to the Borrower by the Lender). All sums paid, or agreed to be paid, to
or for the benefit of the Lender in accordance with the terms of this paragraph
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full term of such indebtedness until
payment in full so that the actual rate of interest is uniform the full term
thereof.
     To the extent permitted by applicable law, the Borrower, for itself and its
legal representatives, successors and assigns, expressly waives presentment,
demand, protest, notice of dishonor, notice of nonpayment, notice of maturity,
notice of protest, presentment for the purpose of accelerating maturity,
diligence in collection, and the benefit of any exemption under the homestead
exemption laws, if any, or any other exemption or insolvency laws, and consents
that the Lender may release or surrender, exchange or substitute any real estate
and/or personal property or other collateral security now held or which may
hereafter be held as security for the payment of this Note, and may extend the
time for payment or (with the consent of the Borrower) otherwise modify the
terms of payment for any part or the whole of the indebtedness evidenced hereby.
     Although the principal amount of this Note may be prepaid pursuant to
certain optional prepayment provisions of the Agreement, no Eurodollar Advance
may be voluntarily prepaid prior to the last day of the Interest Period
applicable thereto. Upon or at any time after the occurrence or existence of a
Default, the Lender shall be entitled, at its option and subject to the terms of
the Agreement, to accelerate the then outstanding indebtedness hereunder and
take such other action as provided for in the Agreement.
     THIS NOTE HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED AT, AND SHALL BE
DEEMED TO HAVE BEEN MADE AT, CHICAGO, ILLINOIS. THE LOAN REFERENCED HEREIN IS TO
BE FUNDED AND REPAID AT, AND THIS NOTE IS OTHERWISE TO BE PERFORMED AT, CHICAGO,
ILLINOIS AND THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF ILLINOIS WITHOUT REFERENCE TO: (a) ITS JUDICIALLY OR STATUTORILY PRONOUNCED
RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW; (b) WHERE ANY OTHER
INSTRUMENT IS EXECUTED OR DELIVERED; (c) WHERE ANY PAYMENT OR OTHER PERFORMANCE
REQUIRED BY ANY SUCH INSTRUMENT IS MADE OR REQUIRED TO BE MADE; (d) WHERE ANY
BREACH OF ANY PROVISION OF ANY SUCH INSTRUMENT OCCURS, OR ANY CAUSE OF ACTION
OTHERWISE ACCRUES; (e) WHERE ANY ACTION OR OTHER PROCEEDING IS INSTITUTED OR
PENDING; (f) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF
BUSINESS, OR JURISDICTION OR ORGANIZATION OR DOMESTICATION OF ANY PARTY;
(g) WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF

A-2



--------------------------------------------------------------------------------



 



ILLINOIS; OR (h) ANY COMBINATION OF THE FOREGOING. AS PART OF THE CONSIDERATION
FOR NEW VALUE THIS DAY RECEIVED, BORROWER RECOGNIZES THAT THE LENDER’S PRINCIPAL
OFFICE IS LOCATED IN CHICAGO, ILLINOIS AND THAT THE LENDER MAY BE IRREPARABLY
HARMED IF REQUIRED TO INSTITUTE OR DEFEND ANY ACTIONS AGAINST BORROWER IN ANY
JURISDICTION OTHER THAN THE NORTHERN DISTRICT OF ILLINOIS OR COOK COUNTY,
ILLINOIS; THEREFORE, BORROWER IRREVOCABLY (i) AGREES THAT ANY SUIT, ACTION OR
OTHER LEGAL PROCEEDING RELATING TO THE NOTE AND/OR THE LOAN EVIDENCED HEREBY MAY
BE BROUGHT IN THE NORTHERN DISTRICT OF ILLINOIS, IF FEDERAL JURISDICTION IS
AVAILABLE, AND, OTHERWISE, IN THE DISTRICT COURT OF COOK COUNTY, AT THE LENDER’S
OPTION; (ii) CONSENTS TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING; (iii) WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE TO THE
LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN EITHER SUCH COURT; AND
(iv) AGREES TO JOIN THE LENDER IN ANY PETITION FOR REMOVAL TO EITHER SUCH COURT
BROUGHT BY THE LENDER. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE
LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION.
[Remainder of Page Intentionally Left Blank]

A-3



--------------------------------------------------------------------------------



 



     THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE BORROWER OR THE LENDER. THE BORROWER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER
ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S
COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THE LOAN
DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE LOAN
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed
as of the date first above written.

            GATEWAY FINANCIAL HOLDINGS, INC.
      By:   /s/ D. Ben Berry        Name:   D. Ben Berry        Title:  
Chairman, President and
Chief Executive Officer     

         ATTEST:
      By:   /s/ Wendy Small        Name:  Wendy Small       Title:   Secretary  
   

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SENIOR REVOLVING PROMISSORY NOTE

$20,000,000.00   May 30, 2008

     FOR VALUE RECEIVED, the undersigned, GATEWAY FINANCIAL HOLDINGS, INC., a
bank holding company incorporated under the laws of the State of North Carolina,
having its principal place of business at 1580 Laskin Road, Virginia Beach,
Virginia 23451 (the “Borrower”), hereby promises to pay to the order of JPMORGAN
CHASE BANK, N.A., a national banking association having a place of business at
10 South Dearborn Street, Chicago, Illinois 60603 (the “Lender”), in such coin
or currency of the United States which shall be legal tender in payment of all
debts and dues, public and private, at the time of payments, the principal sum
of Twenty Million and 00/100 Dollars ($20,000,000.00), or whatever lesser amount
of principal remains unpaid and owing from time to time.
     The unpaid principal balance plus all accrued but unpaid interest hereunder
and any other amounts owing with respect to this Note shall be due and payable
on September 30, 2008, or such earlier date on which such amount shall become
due and payable on account of acceleration by the Lender pursuant to the
Agreement.
     This Note is referred to in, and was executed and delivered pursuant to,
that certain Loan and Subordinated Debenture Purchase Agreement dated as of the
date hereof by the Borrower and the Lender (as amended, restated, supplemented
or modified from time to time, the “Agreement”), to which reference is hereby
made for a statement of the terms and conditions under which the loan evidenced
hereby is to be repaid and for a statement of remedies upon the occurrence of a
“Default” as defined therein. The Agreement is incorporated herein by reference
in its entirety. All terms which are capitalized and used herein (which are not
otherwise specifically defined herein) and which are defined in the Agreement
shall be used in this Note as defined in the Agreement.
     The initial Advance under the Loan shall be treated as a Eurodollar
Advance. Interest shall accrue on amounts outstanding under the Note and shall
be calculated on the basis of a 360-day year, counting the actual number of days
elapsed, and shall be payable in arrears on the last day of each March, June,
September and December, for the period then ending, commencing June 30, 2008.
     The Borrower further promises to pay to the Lender interest on the
outstanding unpaid principal amount hereof, as provided in the Agreement, from
the date hereof until payment in full hereof as determined in accordance with
the Agreement.
     Upon the occurrence of any Default, the Default Rate of Interest as
provided in Section 1.4(c) of the Agreement shall apply. Interest due hereunder
may, at the Lender’s option, be charged to the Borrower’s account, if any, with
the Lender.

B-1



--------------------------------------------------------------------------------



 



     It is the intention of the parties hereto to conform strictly to applicable
usury laws as in effect from time to time during the term of the Loan.
Accordingly, if any transaction contemplated hereby would be usurious under
applicable law (including the laws of The United States of America, or of any
other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in the Agreement or this Note,
it is agreed that the aggregate of all consideration that constitutes interest
under applicable law that is contracted for, charged or received under the
Agreement or this Note or otherwise in connection with the Agreement or this
Note shall under no circumstances exceed the maximum amount of interest allowed
by applicable law, and any excess shall be credited to the Borrower by the
Lender (or if such consideration shall have been paid in full, such excess
refunded to the Borrower by the Lender). All sums paid, or agreed to be paid, to
or for the benefit of the Lender in accordance with the terms of this paragraph
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full term of such indebtedness until
payment in full so that the actual rate of interest is uniform the full term
thereof.
     To the extent permitted by applicable law, the Borrower, for itself and its
legal representatives, successors and assigns, expressly waives presentment,
demand, protest, notice of dishonor, notice of nonpayment, notice of maturity,
notice of protest, presentment for the purpose of accelerating maturity,
diligence in collection, and the benefit of any exemption under the homestead
exemption laws, if any, or any other exemption or insolvency laws, and consents
that the Lender may release or surrender, exchange or substitute any real estate
and/or personal property or other collateral security now held or which may
hereafter be held as security for the payment of this Note, and may extend the
time for payment or (with the consent of the Borrower) otherwise modify the
terms of payment for any part or the whole of the indebtedness evidenced hereby.
     Although the principal amount of this Note may be prepaid pursuant to
certain optional prepayment provisions of the Agreement, no Eurodollar Advance
may be voluntarily prepaid prior to the last day of the Interest Period
applicable thereto. Upon or at any time after the occurrence or existence of a
Default, the Lender shall be entitled, at its option and subject to the terms of
the Agreement, to accelerate the then outstanding indebtedness hereunder and
take such other action as provided for in the Agreement.
     THIS NOTE HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED AT, AND SHALL BE
DEEMED TO HAVE BEEN MADE AT, CHICAGO, ILLINOIS. THE LOAN REFERENCED HEREIN IS TO
BE FUNDED AND REPAID AT, AND THIS NOTE IS OTHERWISE TO BE PERFORMED AT, CHICAGO,
ILLINOIS AND THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF ILLINOIS WITHOUT REFERENCE TO: (a) ITS JUDICIALLY OR STATUTORILY PRONOUNCED
RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW; (b) WHERE ANY OTHER
INSTRUMENT IS EXECUTED OR DELIVERED; (c) WHERE ANY PAYMENT OR OTHER PERFORMANCE
REQUIRED BY ANY SUCH INSTRUMENT IS MADE OR REQUIRED TO BE MADE; (d) WHERE ANY
BREACH OF ANY PROVISION OF ANY SUCH INSTRUMENT OCCURS, OR ANY CAUSE OF ACTION
OTHERWISE ACCRUES; (e) WHERE ANY ACTION OR OTHER PROCEEDING IS INSTITUTED OR

B-2



--------------------------------------------------------------------------------



 



PENDING; (f) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF
BUSINESS, OR JURISDICTION OR ORGANIZATION OR DOMESTICATION OF ANY PARTY;
(g) WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF ILLINOIS; OR (h) ANY COMBINATION OF THE
FOREGOING. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED,
BORROWER RECOGNIZES THAT THE LENDER’S PRINCIPAL OFFICE IS LOCATED IN CHICAGO,
ILLINOIS AND THAT THE LENDER MAY BE IRREPARABLY HARMED IF REQUIRED TO INSTITUTE
OR DEFEND ANY ACTIONS AGAINST BORROWER IN ANY JURISDICTION OTHER THAN THE
NORTHERN DISTRICT OF ILLINOIS OR COOK COUNTY, ILLINOIS; THEREFORE, BORROWER
IRREVOCABLY (i) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING RELATING
TO THE NOTE AND/OR THE LOAN EVIDENCED HEREBY MAY BE BROUGHT IN THE NORTHERN
DISTRICT OF ILLINOIS, IF FEDERAL JURISDICTION IS AVAILABLE, AND, OTHERWISE, IN
THE DISTRICT COURT OF COOK COUNTY, AT THE LENDER’S OPTION; (ii) CONSENTS TO THE
JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING;
(iii) WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE TO THE LAYING OF VENUE IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN EITHER SUCH COURT; AND (iv) AGREES TO JOIN
THE LENDER IN ANY PETITION FOR REMOVAL TO EITHER SUCH COURT BROUGHT BY THE
LENDER. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF
ANY OTHER JURISDICTION.
[Remainder of Page Intentionally Left Blank]

B-3



--------------------------------------------------------------------------------



 



     THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE BORROWER OR THE LENDER. THE BORROWER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER
ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S
COUNSEL AND IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THE LOAN
DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE LOAN
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed
as of the date first above written.

            GATEWAY FINANCIAL HOLDINGS, INC.
      By:   /s/ D. Ben Berry        Name:   D. Ben Berry        Title:  
Chairman, President and
Chief Executive Officer     

         ATTEST:
      By:   /s/ Wendy Small        Name:  Wendy Small       Title:   Secretary  
   

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SUBORDINATED DEBENTURE
 
THIS SUBORDINATED DEBENTURE IS NOT A SAVINGS ACCOUNT
OR DEPOSIT AND IT IS NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY FEDERAL AGENCY.

 

$20,000,000.00   May 30, 2008

     FOR VALUE RECEIVED, the undersigned, GATEWAY FINANCIAL HOLDINGS, INC., a
bank holding company incorporated under the laws of the State of North Carolina,
having its principal place of business at 1580 Laskin Road, Virginia Beach,
Virginia 23451 (the “Borrower”), hereby promises to pay to the order of JPMORGAN
CHASE BANK, N.A., a national banking association having a place of business at
10 South Dearborn Street, Chicago, Illinois 60603, or any holder hereof from
time to time (the “Lender”), at such place as may be designated in writing by
the Lender, the principal sum of TWENTY MILLION AND NO/100 DOLLARS
($20,000,000.00) (or so much thereof that has been advanced and remains
outstanding) with interest thereon as hereinafter provided. This Subordinated
Debenture (this “Subordinated Debenture”) is issued pursuant to the terms of a
Loan and Subordinated Debenture Purchase Agreement of even date herewith by and
between the Borrower and the Lender (as may be amended, restated, supplemented
or modified from time to time, the “Agreement”). All capitalized terms used but
not defined herein shall have the respective meanings ascribed to them in the
Agreement.
     All accrued interest and unpaid principal due and payable under this
Subordinated Debenture shall be paid in full on or before the Subordinated Debt
Maturity Date.
     The unpaid principal amount outstanding under this Subordinated Debenture
from time to time shall bear interest before maturity in accordance with the
Agreement, computed on the basis of a 360-day year and charged for actual days
elapsed. Under certain circumstances as provided in the Agreement, overdue
interest payments under this Subordinated Debenture shall bear interest from the
due date thereof until paid at a daily rate equal to the Default Rate of
Interest, computed on the basis of a 360-day year and charged for actual days
elapsed, except as otherwise provided in the Loan Agreement.
     All accrued interest shall be payable at the Lender’s principal place of
business on a quarterly basis in arrears on the last day of each calendar
quarter, commencing June 30, 2008. The outstanding unpaid principal balance of
this Subordinated Debenture shall be payable in one installment on the
Subordinated Debt Maturity Date. Whenever any payment to be made under this
Subordinated Debenture shall be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall be included in the computation of interest due upon this Subordinated
Debenture. There shall be no penalties or other charges payable by the Borrower
to the Lender hereunder other than those payments described in this Subordinated
Debenture or in the Loan Agreement. Except as otherwise

C-1



--------------------------------------------------------------------------------



 



provided in the Agreement, the Borrower may prepay all or, from time to time,
part of the outstanding unpaid principal balance under this Subordinated
Debenture at any time without a prepayment fee.
     This Subordinated Debenture is not secured by any assets of the Borrower.
     So long as any portion of the unpaid principal of this Subordinated
Debenture is deemed to be Tier 2 Capital of the Borrower in accordance with the
rules and regulations of the FRB applicable to the capital status of the
subordinated debt of bank holding companies, the rights of the Lender to the
principal sum hereunder or any part hereof and to any accrued interest thereon
shall remain subject and subordinate (in accordance with SR 92-37 issued by the
FRB on October 15, 1992) to the claims of creditors of the Borrower with respect
to the following (“Senior Claims”): (a) borrowed and purchased money;
(b) similar obligations arising from off-balance-sheet guaranties and
direct-credit substitutes; and (c) obligations associated with derivative
products such as interest-rate and foreign exchange-rate contracts, commodity
contracts, and similar arrangements (clauses (a), (b) and (c) expressly exclude
Trust Preferred Indebtedness, as defined below, with respect to which the rights
of the Lender are senior in all respects). Upon dissolution or liquidation of
the Borrower, no payment of principal, interest or premium (including
post-default interest) shall be due and payable under the terms of this
Subordinated Debenture until all Senior Claims (which expressly exclude claims
relating to the Trust Preferred Indebtedness) shall have been paid in full. If
this Subordinated Debenture ceases to be deemed to be Tier 2 Capital of the
Borrower in accordance with the rules and regulations of the FRB applicable to
the capital status of the subordinated debt of bank holding companies, other
than due to the limitations imposed by the second sentence of 12 C.F.R.
250.166(e)(1), which limits the capital treatment of subordinated debt during
the five years immediately preceding the maturity date of the subordinated debt,
the Borrower shall immediately notify the Lender, and immediately upon request
of the Lender execute and deliver all such agreements (including without
limitation pledge agreements and replacement notes) as the Lender may request in
order to restructure the obligation evidenced hereby as a senior, secured
obligation of the Borrower. If the Borrower fails to execute such agreements as
required by the Lender within 30 days of the Lender’s request, such failure
shall be deemed to be a Default under Section 5.1 of the Agreement.
     As used herein, “Trust Preferred Indebtedness” shall mean indebtedness
incurred in connection with, or relating to, any trust preferred securities
caused to be issued by, or reflected in the consolidated financial statements
of, the Borrower, including the subordinated indebtedness evidenced by the TP
Junior Subordinated Debentures.
     If a Default shall occur, the Lender shall have the rights set forth in
Section 5.7 of the Loan Agreement.
     If any attorney is engaged by the Lender to enforce or defend any provision
of this Subordinated Debenture or any of the other Loan Documents, or as a
consequence of any Event of Default, with or without the filing of any legal
action or proceeding, then the Borrower shall pay to the Lender immediately upon
demand all attorneys’ fees and expenses, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the

C-2



--------------------------------------------------------------------------------



 



principal balance owing hereunder as if such unpaid attorneys’ fees and expenses
had been added to the principal.
     No previous waiver and no failure or delay by the Lender in acting with
respect to the terms of this Subordinated Debenture or any of the other
Documents shall constitute a waiver of any breach, default or failure of
condition under this Subordinated Debenture, the Agreement or any of the other
Loan Documents or the obligations secured thereby. A waiver of any term of this
Subordinated Debenture or any of the other Loan Documents or of any of the
obligations secured thereby must be made in writing and shall be limited to the
express written terms of such waiver. In the event of any inconsistencies
between the terms of this Subordinated Debenture and the terms of any other
document related to the Loan evidenced by this Subordinated Debenture, the terms
of this Subordinated Debenture shall prevail.
     Except as otherwise provided in the Agreement, the Borrower expressly
waives presentment, demand, notice of dishonor, notice of default or
delinquency, notice of acceleration, notice of protest and nonpayment, notice of
costs, expenses or losses and interest thereon, notice of late charges, and
diligence in taking any action to collect any sums owing under this Subordinated
Debenture. In addition, the Borrower expressly agrees that this Subordinated
Debenture and any payment coming due hereunder may be extended from time to time
without in any way affecting the liability of any such party hereunder.
     Time is of the essence with respect to every provision hereof. This
Subordinated Debenture shall be construed and enforced in accordance with the
laws of the State of Illinois, except to the extent that federal laws preempt
the laws of the State of Illinois, and all Persons in any manner obligated under
this Subordinated Debenture consent to the jurisdiction of any federal or State
court within the State of Illinois having proper venue and also consent to
service of process by any means authorized by Illinois or Federal law. Any
reference contained herein to attorneys’ fees and expenses shall be deemed to be
to reasonable fees and expenses and to include all reasonable fees and expenses
of in-house or staff attorneys and the reasonable fees and expenses of any other
experts or consultants.
     All agreements between the Borrower and the Lender (including, without
limitation, this Subordinated Debenture and the Agreement, and any other
documents securing all or any part of the indebtedness evidenced hereby) are
expressly limited so that in no event whatsoever shall the amount paid or agreed
to be paid to the Lender exceed the highest lawful rate of interest permissible
under applicable law. If, from any circumstances whatsoever, fulfillment of any
provision hereof, the Agreement or any other documents securing all or any part
of the indebtedness evidenced hereby at the time performance of such provisions
shall be due, shall involve exceeding the limit of validity prescribed by law
which a court of competent jurisdiction may deem applicable hereto, then, ipso
facto, the obligation to be fulfilled shall be reduced to the highest lawful
rate of interest permissible under such applicable laws, and if, for any reason
whatsoever, the Lender shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Subordinated Debenture (whether
or not then due and payable) and not to the payment of interest or refunded to
the Borrower if such principal has been paid in full.

C-3



--------------------------------------------------------------------------------



 



     The Lender may sell, assign, pledge or otherwise transfer or encumber any
or all of its interest under this Subordinated Debenture at any time and from
time to time. In the event of a transfer, all terms and conditions of this
Subordinated Debenture shall be binding upon and inure to the benefit of the
transferee after such transfer.
     Upon receipt of notice from the Lender advising the Borrower of the loss,
theft, destruction or mutilation of this Subordinated Debenture, the Borrower
shall execute and deliver in lieu thereof a new debenture in principal amount
equal to the unpaid principal amount of such lost, stolen, destroyed or
mutilated debenture, dated the date to which interest has been paid on such
lost, stolen, destroyed or mutilated Subordinated Debenture.
     Unless otherwise provided in the Agreement, all payments on account of the
indebtedness evidenced by this Subordinated Debenture shall be first applied to
the payment of costs and expenses of the Lender which are due and payable, then
to past-due interest on the unpaid principal balance and the remainder to
principal.
     Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Agreement.
[Remainder of Page Intentionally Left Blank]

C-4



--------------------------------------------------------------------------------



 



     THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS SUBORDINATED DEBENTURE OR ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE BORROWER OR THE LENDER. THE
BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS
SUBORDINATED DEBENTURE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR THE LENDER TO ENTER INTO THE LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the Borrower has caused this Subordinated Debenture to
be duly executed as of the date first above written.

            GATEWAY FINANCIAL HOLDINGS, INC.
      By:   /s/ D. Ben Berry        Name:   D. Ben Berry        Title:  
Chairman, President and Chief Executive Officer     

          ATTEST:
     By:   /s/ Wendy Small        Name:   Wendy Small       Title:   Secretary
    

C-5



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is dated as of May 30, 2008
and is made by and between GATEWAY FINANCIAL HOLDINGS, INC., a bank holding
company incorporated under the laws of the State of North Carolina, having its
principal place of business at 1580 Laskin Road, Virginia Beach, Virginia 23451
(the “Pledgor”), and JPMORGAN CHASE BANK, N.A., a national banking association
having a place of business at 10 South Dearborn Street, Chicago, Illinois 60603
(the “Lender”).
RECITALS:
     A. The Pledgor is a bank holding company that owns 100% of the issued and
outstanding capital stock of Gateway Bank & Trust Co., having its principal
place of business in Elizabeth City, North Carolina (the “Bank”).
     B. The Pledgor has requested that the Lender provide it with three credit
facilities in the aggregate principal amount of $40,500,000 consisting of a Term
Loan in the principal amount of $500,000, a Senior Revolving Loan in the
principal amount of $20,000,000 and Subordinated Debt in the principal amount of
$20,000,000.
     C. This Pledge Agreement has been executed and delivered by the Pledgor to
the Lender pursuant to Section 2.1 of the Loan Agreement (as defined below).
     NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and to induce the Lender to enter into the Loan
Agreement and to make the Senior Loans and other financial accommodations to the
Pledgor, the parties hereby agree as follows:
AGREEMENT:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. The following capitalized terms generally used in this
Pledge Agreement shall have the meanings defined or referenced below (such
meanings to be equally applicable to both the singular and the plural forms of
the term defined). Certain other capitalized terms used in specific sections of
this Pledge Agreement may be defined in such sections.
     (a) “Best Efforts” means commercially reasonable, good faith efforts.
     (b) “Certificates” means any and all notes, warrants, options, stock
certificates or other documents or instruments now or hereafter received or
receivable by the Pledgor and representing the Pledgor’s interest in the Pledged
Stock.

 



--------------------------------------------------------------------------------



 



     (c) “Loan Agreement” means that certain Loan and Subordinated Debenture
Purchase Agreement of even date herewith between the Lender and the Pledgor, as
may be amended, restated, supplemented or modified from time to time, and which
is hereby incorporated by reference in this Pledge Agreement.
     (d) “Pledged Stock” means: (i) the shares of capital stock of the Bank as
described on the attached Schedule A hereto and any and all other shares of
capital stock issued by the Bank previously or hereafter acquired by the
Pledgor, whether directly from the Bank or otherwise and whether such other
shares are now or hereafter in the possession of the Pledgor, the Lender or
other holder; (ii) all stock and other securities or property which are issued
pursuant to conversion, redemption, exercise of rights, stock split,
recapitalization, reorganization, stock dividends or other corporate act which
are referable to the shares referenced in clause (i) or this clause (ii)
(collectively, the “Additional Pledged Securities”); (iii) all distributions,
whether cash or otherwise, in the nature of a partial or complete liquidation,
dissolution or winding up which are referable to the shares referenced in clause
(i) or clause (ii) (such distributions are hereinafter referred to as
“Liquidating Distributions”); and (iv) all substitutions for any of the
foregoing, proceeds of and from any of the foregoing and all interest, cash
dividends or other payments in respect of any of the foregoing.
     1.2 Other Defined Terms. All other capitalized terms used herein have the
meanings assigned to them in the Loan Agreement.
     1.3 Exhibits and Schedules Incorporated. All exhibits and schedules
attached hereto or referenced herein, are hereby incorporated into this Pledge
Agreement.
ARTICLE II
PLEDGE AND GRANT OF SECURITY INTERESTS
     The Pledgor hereby pledges, collaterally assigns, hypothecates and
transfers to the Lender all Pledged Stock, together with appropriate undated
assignments separate from the Certificates duly executed in blank, and hereby
grants to and creates in favor of the Lender liens and security interests in the
Pledged Stock as collateral security for (a) the due and punctual payment when
due (whether at maturity, by acceleration or otherwise) in full of all amounts
due under the Senior Notes (as the same may be amended, restated, supplemented,
modified, extended or replaced from time to time) in the aggregate face amount
as of the date hereof of Twenty Million Five Hundred Thousand Dollars
($20,500,000) executed and delivered by the Pledgor to the Lender pursuant to
the Loan Agreement; (b) the due and punctual performance and observance by the
Pledgor of all other Borrower’s Liabilities; (c) the due and punctual
performance and observance by the Pledgor of all of its agreements, obligations,
liabilities and duties under this Pledge Agreement, the Loan Agreement and the
other Loan Documents; (d) all amounts due to the Lender under the Senior Notes,
including any and all modifications, extensions, renewals or refinancings
thereof and including, without limitation, all principal, interest and other
amounts due under the Senior Notes; (e) all sums advanced by, or on behalf of,
the Lender in connection with, or relating to, the Loan Agreement, the Senior
Notes or the Pledged Stock including, without limitation, any and all sums
advanced to preserve the Pledged Stock, or to perfect the Lender’s security
interest in the Pledged Stock; (f) in the event of any proceeding to enforce the
satisfaction of the obligations, or any of them, or to preserve and

 



--------------------------------------------------------------------------------



 



protect their rights under the Loan Agreement, the Senior Notes, this Pledge
Agreement or any other agreement, document or instrument relating to the
transactions contemplated in the Loan Agreement, the reasonable expenses of
retaking, holding, preparing for sale, selling or otherwise disposing of or
realizing on the Pledged Stock, or of any exercise by the Lender of its rights,
together with reasonable attorneys’ fees, expenses and court costs; (g) any
indebtedness, obligation or liability of the Pledgor to the Lender, whether
direct or indirect, joint or several, absolute or contingent, now or hereafter
existing, however created or arising and however evidenced; (h) any
indebtedness, obligation or liability of the Pledgor under or in connection with
any interest rate swap, cap, collar or other hedging or derivative agreement, to
which the Lender or any affiliate of the Lender is the counterparty, intended to
mitigate interest rate risk, along with any other related agreement or
instrument executed in connection therewith; and (i) all costs incurred by the
Lender to obtain, perfect, preserve and enforce the liens and security interests
granted by this Pledge Agreement, the Loan Agreement and the other Loan
Documents, to collect the Obligations Secured Hereby (as defined below) and to
maintain and preserve the Pledged Stock, with such costs including, without
limitation, expenditures made by the Lender for attorneys’ fees and other legal
expenses and expenses of collection, possession and sale of the Pledged Stock,
together with interest on all such costs at the Default Rate (the foregoing
subsections (a) through (i) are collectively referred to herein as the
“Obligations Secured Hereby”). Notwithstanding anything above in this Article II
to the contrary, the Pledged Stock shall not be collateral security for amounts
outstanding under the Subordinated Debenture that are deemed to be Tier 2
Capital of the Pledgor in accordance with the rules and regulations of the FRB
applicable to the capital status of the subordinated debt of bank holding
companies, without giving effect to the limitation imposed by the second
sentence of 12 C.F.R. 250.166(e)(1), which limits the capital treatment of
subordinated debt during the five years immediately preceding the maturity date
of the subordinated debt.
ARTICLE III
DELIVERY OF PLEDGED STOCK
     On the date hereof, the Pledgor shall place the Pledged Stock in pledge by
delivering the Certificates to and depositing them with the Lender or its agent
appointed in writing by the Lender. The Pledgor shall also deliver to the Lender
or its agent concurrently therewith undated assignments separate from the
Certificates duly executed in blank and all other applicable and appropriate
documents and assignments in form suitable to enable the Lender to effect the
transfer of all or any portion of the Pledged Stock to the extent hereinafter
provided.
ARTICLE IV
ADDITIONAL COLLATERAL
     4.1 Delivery of Additional Pledged Securities. If the Pledgor shall
hereafter become entitled to receive or shall receive any interest, cash
dividends, cash proceeds, any Additional Pledged Securities, any Liquidating
Distributions, or any other cash or non-cash payments on account of the Pledged
Stock, the Pledgor agrees to accept the same as the Lender’s agent and to hold
the same in trust on behalf of and for the benefit of the Lender and agrees to
promptly deliver to same or any Certificates therefor forthwith to the Lender or
its agent in the exact form received, with the endorsement of the Pledgor, when
necessary, or appropriate

 



--------------------------------------------------------------------------------



 



undated assignments separate from the Certificates duly executed in blank, to be
held by the Lender or its agent subject to the terms hereof.
     4.2 Proceeds; Dividends and Voting. Notwithstanding anything contained in
this Pledge Agreement to the contrary, the Pledgor shall be entitled to receive
or shall receive such interest and cash dividends paid on account of the Pledged
Stock, and to exercise voting rights with respect to the Pledged Stock, so long
as there has not occurred any Default under the Loan Agreement or this Pledge
Agreement (a Default under this Pledge Agreement being defined in Section 7.1).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PLEDGOR
     To induce the Lender to enter into this Pledge Agreement and the Loan
Agreement, the Pledgor makes the following representations and warranties to
(and covenants with) the Lender:
     5.1 The Pledgor is a corporation duly organized, validly existing and in
good standing under the laws of the State of North Carolina.
     5.2 The execution and delivery of this Pledge Agreement and the performance
by the Pledgor of its obligations hereunder are within the Pledgor’s corporate
powers and have been duly authorized by all necessary corporate action.
     5.3 The Pledgor owns beneficially and of record all of the issued and
outstanding shares of capital stock of the Bank and has good and marketable
title to all of the Pledged Stock.
     5.4 The Pledgor holds the Pledged Stock free and clear of all liens,
charges, encumbrances, security interests, options, voting trusts and
restrictions of every kind and nature whatsoever except only the liens and
security interests created by this Pledge Agreement or otherwise in favor of the
Lender.
     5.5 Each security which is a part of the Pledged Stock has been duly
authorized and validly issued and is fully paid and nonassessable.
     5.6 This Pledge Agreement has been duly executed and delivered by the
Pledgor and constitutes the legal, valid and binding obligation of the Pledgor
enforceable against it in accordance with its terms.
     5.7 No consent or approval of any governmental body, regulatory authority
or securities exchange or other Person is required to be obtained by the Pledgor
in connection with the execution, delivery and performance of this Pledge
Agreement other than those that have been obtained already.
     5.8 The execution, delivery and performance of this Pledge Agreement will
not violate any provision of any applicable law or regulation or of any writ or
decree of any court or governmental instrumentality or of any indenture,
contract, agreement or other undertaking to which the Pledgor is a party or
which purports to be binding upon the Pledgor or upon any of its assets and will
not result in the creation or imposition of any lien, charge or encumbrance on
or

 



--------------------------------------------------------------------------------



 



security interest in any of the assets of the Pledgor except as contemplated by
this Pledge Agreement or otherwise in favor of the Lender.
     5.9 The pledge, assignment and delivery of the Pledged Stock pursuant to
this Pledge Agreement creates a valid first lien and first and senior security
interest in the Pledged Stock, which lien and security interest are perfected
upon delivery of the Certificates to the Lender.
ARTICLE VI
THE PLEDGOR’S COVENANTS
     6.1 The Pledgor covenants and agrees that it will defend the Lender’s lien
and security interest in and to the Pledged Stock against the claims and demands
of all Persons.
     6.2 The Pledgor covenants and agrees that without the prior written consent
of the Lender, it will not sell, convey or otherwise dispose of any of the
Pledged Stock, or create, incur or permit to exist any pledge, lien, mortgage,
hypothecation, security interest, charge, option or any other encumbrance or
restriction with respect to any of the Pledged Stock, or any interest therein,
or any proceeds thereof, except for the liens and security interests created by
this Pledge Agreement.
     6.3 The Pledgor covenants and agrees that it will not consent to the
issuance of: (i) any additional shares of capital stock of the Bank unless such
shares are pledged and the Certificates therefor delivered to the Lender,
simultaneously with the issuance thereof, together with appropriate undated
assignments separate from the Certificates duly executed in blank; and (ii) any
options by the issuer of the Pledged Stock obligating such issuer to issue
additional shares of capital stock of any class of such issuer.
     6.4 At any time from time to time, upon the written request of the Lender,
and at the sole expense of the Pledgor, the Pledgor covenants and agrees that it
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Lender may reasonably request for
the purposes of obtaining or preserving the full benefits of this Pledge
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of UCC-1 financing statements (which the Pledgor hereby
authorizes the Lender to file without execution by the Pledgor), in form and
substance satisfactory to the Lender and the Lender’s counsel, with the
Secretary of State of Illinois in favor of the Lender with respect to the
Pledged Stock and the proceeds therefrom. If any amount payable under or in
connection with any of the Pledged Stock shall be or become evidenced by any
promissory note, other instrument or chattel paper, such note, instrument or
chattel paper shall be immediately delivered to the Lender, duly endorsed in a
manner satisfactory to the Lender, to be held as Pledged Stock pursuant to this
Pledge Agreement.
     6.5 The Pledgor covenants and agrees to pay, and to save the Lender
harmless from any and all liabilities with respect to or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Pledged Stock or
in connection with any of the transactions contemplated by this Pledge
Agreement.
ARTICLE VII

 



--------------------------------------------------------------------------------



 



RIGHTS AND REMEDIES UPON DEFAULT
     7.1 If any Default under the Loan Agreement or a default or breach in any
respect by the Pledgor of any representation, warranty, covenant or agreement of
the Pledgor under this Pledge Agreement (after the expiration of any applicable
cure period or grace period hereunder or thereunder, which breach shall be
deemed a Default under the Loan Agreement and a Default hereunder) shall occur,
the Lender may do any one or more of the following: (a) declare the Obligations
Secured Hereby to be forthwith due and payable, whereupon such Obligations
Secured Hereby shall become immediately due and payable without presentment,
demand, protest or other notice of any kind; and/or (b) proceed to protect and
enforce its rights under this Pledge Agreement, the Notes, the Loan Agreement,
or any of the other Loan Documents through other appropriate proceedings, and
the Lender shall have, without limitation, all of the rights and remedies
provided by applicable law, including, without limitation, the rights and
remedies of a secured party under the Illinois Uniform Commercial Code (the
“UCC”) and, in addition thereto, the Lender shall be entitled, at the Lender’s
option, to exercise all voting and corporate rights with respect to the Pledged
Stock as it may determine, without liability therefor, but the Lender shall not
have any duty to exercise any voting and corporate rights in respect of the
Pledged Stock and shall not be responsible or liable to the Pledgor or any other
Person for any failure to do so or delay in so doing.
     7.2 Without limiting the generality of the foregoing, if any Default
hereunder or under the Loan Agreement shall occur, and Lender has accelerated
the payment of any indebtedness under the Loan Agreement, the Lender shall have
the right to sell the Pledged Stock, or any part thereof, at public or private
sale or at any broker’s board or on any securities exchange for cash, upon
credit or for future delivery, and at such price or prices as the Lender may
deem best, and the Lender may be the purchaser of any or all of the Pledged
Stock so sold and thereafter the Lender or any other purchaser shall hold the
same free from any right or claim of whatsoever kind. The Lender is authorized,
at any such sale, if it deems it advisable so to do, to restrict the number of
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing for their own account, for investment, and not with a view
to the distribution or resale of the Pledged Stock and may otherwise require
that such sale be conducted subject to restrictions as to such other matters as
the Lender may deem necessary in order that such sale may be effected in such
manner as to comply with all applicable state and federal securities laws. Upon
any such sale, the Lender shall have the right to deliver, assign and transfer
to the purchaser thereof the Pledged Stock so sold.
     7.3 Each purchaser at any such sale shall hold the property sold,
absolutely free from any claim or right of whatsoever kind, including any equity
or right of redemption of the Pledgor, who hereby specifically waives all rights
of redemption, stay or appraisal which it has or may have under any rule of law
or statute now existing or hereafter adopted. The Lender shall give the Pledgor
not less than ten days’ written notice of its intention to make any such public
or private sale or at any broker’s board or on any securities exchange (with
such notice to state the time and place of such sale), and the Pledgor agrees
that such notice shall be deemed reasonable.
     7.4 Any such public sale shall be held at such time or times within the
ordinary business hours and at such place or places as the Lender may fix in the
notice of such sale. At any sale, the Pledged Stock may be sold in one lot as an
entirety or in parts, as the Lender may determine. The Lender shall not be
obligated to make any sale pursuant to any such notice. The

 



--------------------------------------------------------------------------------



 



Lender may, without notice or publication, adjourn any sale, and such sale may
be made at any time or place to which the same may be so adjourned. In case of
any sale of all or any part of the Pledged Stock on credit or for future
delivery, the Pledged Stock so sold may be retained by the Lender until the
selling price is paid by the purchaser thereof, but the Lender shall not incur
any liability in case of the failure of such purchaser to take up and pay for
the Pledged Stock so sold and, in case of any such failure, such Pledged Stock
may again be sold upon like notice.
     7.5 The Lender, instead of exercising the power of sale herein conferred
upon it, may proceed by a suit or suits at law or in equity to foreclose this
Pledge Agreement and sell the Pledged Stock, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.
     7.6 On any sale of the Pledged Stock, the Lender is hereby authorized to
comply with any limitation or restriction in connection with such sale that it
may be advised by counsel is necessary in order to avoid any violation of
applicable law or in order to obtain any required approval of the purchaser or
purchasers by any third party or any governmental regulatory authority or
officer or court, including, without limitation, all limitations and
restrictions imposed by federal and state banking laws and regulations.
Compliance with the foregoing sentence shall result in such sale or disposition
being considered or deemed to have been made in a commercially reasonable
manner.
     7.7 In furtherance of the exercise by the Lender of the rights and remedies
granted to it hereunder, the Pledgor agrees that, upon request of the Lender and
at the expense of the Pledgor, it will use its Best Efforts to obtain all third
party and governmental approvals necessary for or incidental to the exercise of
remedies by the Lender with respect to the Pledged Stock or any part thereof,
including, without limitation, approvals from the FRB and the FDIC.
ARTICLE VIII
REGISTRATION RIGHTS; PRIVATE SALES
     8.1 If the Lender shall determine to exercise its right to sell any or all
of the Pledged Stock pursuant to Section 7 hereof, and if in the opinion of the
Lender it is necessary or advisable to have the Pledged Stock, or that portion
thereof to be sold, registered under the provisions of the Securities Act of
1933, as amended (the “Securities Act”), the Pledgor will cause the issuer of
the Pledged Stock to (a) execute and deliver, and cause to be done all such
other acts, as may be, in the opinion of the Lender, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (b) use its Best Efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one (1) year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and (c) make
all amendments thereto and/or to the related prospectus which, in the opinion of
the Lender, are necessary or advisable, all in conformity with the requirements
of the Securities Act and the rules and regulations of the Securities and
Exchange Commission applicable thereto. The Pledgor agrees to cause such issuer
to comply with the provisions of the securities or “Blue Sky” laws of any and
all jurisdictions which the Lender shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 



--------------------------------------------------------------------------------



 



     8.2 The Pledgor hereby acknowledges that, notwithstanding that a higher
price might be obtained for the Pledged Stock at a public sale than at a private
sale or sales, the making of a public sale of the Pledged Stock may be subject
to registration requirements and other legal restrictions compliance with which
could require such actions on the part of the Pledgor, could entail such
expenses and could subject the Lender and any underwriter through whom the
Pledged Stock may be sold and any controlling Person of any thereof to such
liabilities as would make the making of a public sale of the Pledged Stock
impractical. Accordingly, the Pledgor hereby agrees that private sales made by
the Lender in accordance with the provisions of Article VII hereof may be at
prices and on other terms less favorable to the seller than if the Pledged Stock
were sold at public sale, that the Lender shall not have any obligation to take
any steps in order to permit the Pledged Stock to be sold at a public sale
complying with the requirements of federal and state securities and similar
laws, and that such sale shall not be deemed to be made in a commercially
unreasonable manner solely because of its nature as a private sale.
     8.3 The Pledgor further agrees to use its Best Efforts to do or cause to be
done all such other acts as may be necessary to make any sale or sales of all or
any portion of the Pledged Stock pursuant to Article VII and this Article VIII
valid and binding and in compliance with any and all other applicable
requirements of law. The Pledgor further agrees that a breach of any of the
covenants contained in Article VII and this Article VIII will cause irreparable
injury to the Lender, that the Lender has no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
Article VII and this Article VIII shall be specifically enforceable against the
Pledgor, and the Pledgor hereby waives and agrees not to assert any defenses to
the granting of equitable relief (such as, without limitation, any defense that
the Lender has an adequate remedy at law or that the Lender will not be
irreparably injured) in any action for specific performance of such covenants.
ARTICLE IX
LIMITATION ON DUTIES REGARDING PLEDGED STOCK
     The Lender’s sole duty with respect to the custody, safekeeping and
physical preservation of the Pledged Stock in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Lender deals with similar securities and property for its own
account. Neither the Lender nor any of its directors, officers, employees or
agents shall be liable for any good faith failure to demand, collect or realize
upon any of the Pledged Stock or for any delay in doing so or shall be under any
obligation to see or otherwise dispose of any Pledged Stock or for any good
faith delay in doing so or shall be under any obligation to see or otherwise
dispose of any Pledged Stock upon the request of the Pledgor or otherwise.
ARTICLE X
MISCELLANEOUS PROVISIONS
     10.1 Powers Coupled With An Interest. All authorizations and agencies
herein contained with respect to the Pledged Stock are irrevocable and powers
coupled with an interest.
     10.2 Indemnification. The Pledgor agrees to indemnify and hold harmless the
Lender (to the full extent permitted by law) from and against any and all
claims, demands, losses, judgments, liabilities for penalties and excise taxes
and other damages of whatever nature, and to

 



--------------------------------------------------------------------------------



 



reimburse the Lender for all costs and expenses, including reasonable legal fees
and disbursements, growing out of or resulting from the Pledged Stock, this
Pledge Agreement, the Loan Agreement or the other Loan Documents or the
administration and enforcement of this Pledge Agreement, the Loan Agreement or
the other Loan Documents or exercise of any right or remedy granted to the
Lender hereunder except with respect to such claims, demands, losses, judgments,
liabilities for penalties and excise taxes and other damages of whatever nature
arising solely from the gross negligence or willful misconduct of the Lender,
but including without limitation, any tax liability incurred by the Lender or
any of its affiliates as a result of the exercise by the Lender of any of its
rights hereunder. In no event shall the Lender be liable to the Pledgor for any
action taken by the Lender that is permitted under this Pledge Agreement other
than to account for proceeds of the Pledged Stock actually received by the
Lender.
     10.3 Distribution of Pledged Stock. Upon enforcement of this Pledge
Agreement following the occurrence of an Event of Default under this Pledge
Agreement, the Loan Agreement, or the Notes, the proceeds of the Pledged Stock
shall be applied to the Obligations Secured Hereby in such order and manner as
the Lender may determine. In the event such monies shall be insufficient to pay
all of the Obligations Secured Hereby, the Pledgor shall be liable to the Lender
for any deficiency therein.
     10.4 No Waiver; Cumulative Remedies. The Lender shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by the
Lender, and then such waiver shall be valid to the extent therein set forth. A
waiver by the Lender of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Lender would
otherwise have on any future occasion. No failure to exercise or any delay in
exercising on the part of the Lender any right, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.
     10.5 Severability of Provisions. The provisions of this Pledge Agreement
are severable, and if any clause or provision hereof shall be held invalid or
unenforceable in whole or in part, then such invalidity or unenforceability
shall attach only to such clause or provision or part thereof and shall not in
any manner affect any other clause or provision in this Pledge Agreement.
     10.6 Amendments; Choice of Law; Binding Effect.
          (a) None of the terms or provisions of this Pledge Agreement may be
altered, modified or amended except by an instrument in writing, duly executed
by each of the parties hereto.
          (b) This Pledge Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois. Nothing herein shall
be deemed to limit any rights, powers or privileges which the Lender may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein

 



--------------------------------------------------------------------------------



 



shall be deemed to make unlawful any transaction or conduct by the Lender which
is lawful pursuant to, or which is permitted by, any of the foregoing.
          (c) This Pledge Agreement is made for the sole benefit of the Pledgor
and the Lender, and no other Person shall be deemed to have any privity of
contract hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other Person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder.
     10.7 Notices. All notices, consents, requests, demands and other
communications hereunder shall be in writing and shall be given in accordance
with Section 6.3 of the Loan Agreement.
     10.8 Headings. The descriptive headings hereunder used are for convenience
only and shall not be deemed to limit or otherwise effect the construction of
any provision hereof.
     10.9 Counterparts. This Pledge Agreement may be executed in several
counterparts each of which shall constitute an original, but all of which shall
together constitute one and the same agreement.
     10.10 Forum; Venue. To induce the Lender to accept this Pledge Agreement
and the other Loan Documents, the Pledgor irrevocably agrees that all actions or
proceedings in any way, manner, or respect, arising out of or from or related to
this Pledge Agreement or the other Loan Documents shall be litigated only in
courts having suits within Chicago,Illinois. The Pledgor hereby consents and
submits to the jurisdiction of any local, state, or federal court located within
said city. The Pledgor hereby waives any right it may have to transfer or change
the venue of any litigation brought against the Pledgor by the Lender.
     10.11 Irrevocable Authorization and Instruction to Issuers. The Pledgor
hereby authorizes and instructs each issuer of Pledged Stock to comply with any
instruction received by it from the Lender in writing that (a) states that a
Default has occurred and (b) is otherwise in accordance with the terms of this
Pledge Agreement, without any other or further instructions from the Pledgor,
and the Pledgor agrees that the issuer shall be fully protected in so complying.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     WAIVER OF RIGHT TO JURY TRIAL. THE PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS PLEDGE AGREEMENT, THE
NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF
THE PLEDGOR OR THE LENDER. THE PLEDGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED
IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. THE PLEDGOR FURTHER ACKNOWLEDGES THAT (a) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS
WAIVER HAS BEEN REVIEWED BY THE PLEDGOR AND THE PLEDGOR’S COUNSEL AND IS A
MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THE AGREEMENT AND THE OTHER
LOAN DOCUMENTS (c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the parties have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

            GATEWAY FINANCIAL HOLDINGS, INC.
      By:   /s/ D. Ben Berry         Name:   D. Ben Berry        Title:  
Chairman, President and Chief Executive Officer        JPMORGAN CHASE BANK, N.A.
      By:   /s/ Timothy Pham         Name:   Timothy Pham        Title:   Vice
President     

 